                    0123456789 9 879444 34 974443 47 7444134744
                   Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 1 of 49



                        Medical Officer's (MO's) Memorandum: Tracked Safety Issue (TSI)

           Date:                    July 11, 2017

           From:                    Roger Wiederhorn MD, Medical Officer
                                    Division of Bone, Reproductive and Urologic Products (DBRUP)

                                     Mark Hirsch MD, Medical Team Leader, DBRUP

           Subject:                 Postmarketing Reports of Melanoma in Viagra Users

           TSI:                     TSI #1579

           Date of Activation:       February 18, 2016


           Con tents
          1.    Executive Summary                                                                              1
          2.    Regulatory Background                                                                          3
          3.    Materials Reviewed                                                                             4
          4.    Clinical Review                                                                                4
             4.1 Clinical Background                                                                           4
             4.2 Review of Epidemiology Literature                                                             6
             4.3 Summary of Drug Use Data                                                                     14
             4.4 Review of Postmarketing Adverse Event Reports                                                15
             4.5 Review of Responses by PDE5i Sponsors to FDA Information Requests                            27
                4.5.1 Vivus: Avanafil                                                                         27
                4.5.2 Pfizer: Viagra                                                                          29
                4.5.3 Bayer: Vardenafil                                                                       35
                4.5.3 Lilly: Tadalafil                                                                        41
           5. Office of Surveillance and Epidemiology (OSE) Review                                            46
           6. Oncology Consultation                                                                           46
           7. Pharmacology Toxicology Review                                                                  47
           8. Conclusion                                                                                      47
           9. Recommended Regulatory Action                                                                   48



          1.        Executive Summary
           In April 2014, Li et all published an article in JAMA International describing the results of an
           epidemiology study that evaluated a possible association between sildenafil citrate and
           melanoma in US men. In 2015, DBRUP became aware of an increasing number of
          postmarketing adverse event (AE) reports of melanoma in Viagra (sildenafil citrate) users. The
          majority of these reports came from lawyers. In October 2015, the Office of Regulatory Policy
          (ORP) received a Freedom of Information Act (FOIA) request to provide any documents related

          1 Li, Qureshi, Robinson, Han, JAMA International, Published online April 7, 2014, pages El —E7

                                                                   1


Reference ID: 4123395

                                                                                                              FDA00000057
                  0123456789 9 879444 34 974443 47 744413444
                 Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 2 of 49



           to FDA's possible consideration of adding language to the Viagra label concerning melanoma or
           skin cancer. In February 2016, in response to a still increasing number of postmarketing AE
           reports of melanoma in Viagra users (still mostly from lawyers), and in collaboration with the
           Office of Surveillance and Epidemiology (OSE), the Division determined that the issue should
           be further investigated as a Tracked Safety Issue (TSI). TSI #1571 was opened.

           To initiate TSI#1579, the Division of Pharmacovigilance II (DPVII) was asked to identify all
           postmarketing reports of melanoma in users of the PDES inhibitors (PDE5i) sildenafil, tadalafil,
           vardenafil and avanafil. DPVII identified a total of 130 cases in FAERS for the years 2011 to
           2015 inclusive. A principal objective of this memorandum is to describe the Clinical analysis of
           these 130 cases.

          In summary, for the original 130 cases, most reports do not contain medical history or clinical
          detail on confounding conditions, such as sun exposure, complexion type, etc. There is no
          working definition to make the determination of a drug-related event relative to melanoma
          occurrence. Data is inadequate to inform dose and time response analysis. In many reports, the
          time of the melanoma event is either unknown, or remote from the time of reporting, a further
          potential confounding factor. In most cases, there is scant information to define the tumor
          including tumor stage, grade and pathology of the excised lesion. Treatment outcome is also not
          well described in the majority of cases.

           One role of FAERS is to detect rare adverse events associated with drugs that were not detected
           during drug trials. Events with a long lag time between drug use and event occurrence may be
           confounded by other factors. One factor apparent in these 130 cases appears to be solicited
           reporting. The majority of cases do not have enough information about risk factors. duration of
           therapy, patient history, and concomitant medications to make a correlation between drug and
           event. The patients who receive PDE5i are generally older men who have erectile dysfunction
           and may already be at higher risk for melanoma independent of PDE5i use.

           Finally, in the absence of a known accurate denominator of patients exposed to various PDES
           inhibitors, it is difficult to assess incidence of melanoma as greater than background.

           On June 15, 2016, an information request was sent to Pfizer, Lilly, Bayer and Vivus; the
           Sponsors of currently approved PDE5i drugs This request contained a series of analyses to be
           performed on their respective PDE5i safety databases to detect a disproportional incidence of
           melanoma in patients exposed to PDE5i, if one existed. DBRUP agrees with the Sponsors'
           opinions that the clinical trial and post marketing data overall do not indicate a melanoma signal.

           In their consultative review, DPVII identified 203 cases of melanoma in patients receiving a
           PDE5i, of which 190 reported sildenafil use; 93 out of 95 cases with a documented reason for
           use reported erectile dysfunction as the indication. Because of a lack of documented PDE5i dose
           information in the case series, DPVII was unable to comment on a dose-response relationship.
           Furthermore, the cases lacked documentation of melanoma risk factors, such as genetic and
           lifestyle factors that may play a role in the onset of melanoma. It was noted a large proportion of
           the 203 cases were reported by lawyers (n=174), and a few by consumers (n=5), in response to
           class action lawsuits that followed the Li et al. publication. Further, DPVII noted that despite


                                                            2


Reference ID: 4123395

                                                                                                            FDA00000058
                      0123456789 9 879444 34 974443 47 7444134544
                    Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 3 of 49



           chronic and more frequent dosing, there was only one identified case of melanoma in situ in a
           female patient taking a PDE5i for the treatment of pulmonary arterial hypertension (PAH).
           Considering the intermittent (and therefore inconsistent) exposure of PDE5i in the treatment of
           ED, the long onset latency of melanoma, and insufficient data quality in the FAERS cases,
           DPVII was unable to draw any causal inference from their analysis.

           In their consultative review, the Division of Oncologic Products stated, "In conclusion, based
           upon the information provided and the currently available data sources, there is no definitive
           signal from the clinical oncology perspective that suggests a causal relationship between
           administration of PDE5Is and melanoma."

           In their memorandum, the DBRUP Pharmacology/Toxicology review team concluded, "There is
           no definitive evidence indicating that PDE5 inhibitors could promote melanoma development in
           human melanoma cells." They recommended ". . . additional studies to provide further insights
           into the PDE 5 inhibitor role, if any, in melanoma development; but these studies may not
           provide a causal link as there are currently too many variables to define the role of PDE5
           inhibitors in melanoma formation." In an April 5, 2017 Addendum, Pharmacology/Toxicology
           clarified ".. .the Nonclinical Team does not recommend new nonclinical studies, and
           pharmacovigilance is the most appropriate method to monitor potential melanoma development
           in PDE 5 inhibitor users."

           At the current time the data are insufficient to allow the conclusion that there is a causal
           association between Viagra or PDE5i use and the occurrence of melanoma.

           At this time, the Clinical team recommends continued pharmacovigilance.

           2.         Regulatory Background

          In April 2014, an article published in JAMA Internal Medicine2 described the results of a
          prospective cohort study evaluating the possible association between sildenafil use for ED and
          risk of melanoma among US men. The study biennially investigated the incidence of melanoma,
          squamous cell cancer (SCC) and basal cell epithelioma (BCE). According to the authors, recent
          use of sildenafil at baseline (2000) was associated with an increased risk of subsequent
          melanoma with a multivariate-adjusted hazard ratio of 1.84 (95°A CI, 1.04-3.22). Increased risk
          for SCC or BCE was not observed.

           In 2015, DBRUP became aware of an increasing number of postmarketing adverse event (AE)
           reports of melanoma in Viagra users. Most of the reports were from lawyers.

           In October 2015, ORP received a FOIA request to provide any documents related to FDA
           consideration of adding language to the Viagra label concerning melanoma or skin cancer.

          In February 2016, in response to still increasing numbers of melanoma AE reports (still mostly
          from lawyers), OSE and DBRUP decided to open TSI #1571 to investigate the issue. DPVII was


           2   Li, Qureshi, Robinson, Han, JAMA International, Published online April 7, 2014, pages El —E7

                                                                      3


Reference ID: 4123395

                                                                                                              FDA00000059
                  0123456789 9 879444 34 974443 47 744413444
                 Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 4 of 49



           asked to identify all postmarketing reports of melanoma in users of the PDE5i products,
           sildenafil, tadalafil, vardenafil and avanafil. A total of 130 cases were identified in FAERS for
           the years 2011 to 2015. This memorandum will include a Clinical discussion of 1) the 130
           original cases, 2) the Sponsors' submissions of additional clinical trial and postmarketing
           information, and 3) the conclusions and recommendations from other disciplines, including
           consultants.

           3.        aterials Reviewed
                  1. 130 Medwatch Reports (2011-2015) — AE reports of melanoma in users of PDE5i
                  2. Publications:
                     a. Li, Qureshi, Robinson, Han et al: Sildenafil Use and Increased Risk of Incident
                         Melanoma in US Men, JAMA International, Published online April 7, 2014,
                         pages E 1 —E7
                     b. Loeb, Folkvaljon, Lambe; et al: Use of Phosphodiesterase Type 5 Inhibitors for
                         Erectile Dysfunction and Risk of Malignant Melanoma, JAMA 2015: 313: 2449-
                         55
                  3. Post-Approval Safety Update Report for NDA 21368 (tadalafil): April 16, 2014 to
                     October 15, 2014
                  4. European Medicines Agency Report: Pharmacovigilance Risk Assessment
                     Committee (PRAC) dated November 6, 2014 (EMA/PRAC/631153/2014)
                     Sponsors' Responses to DBRUP Information Requests to characterize the incidence
                     of melanoma in the PDE5i clinical studies.
                  6. Reviews/Consults from Other Disciplines and Divisions:
                     a. OSE DEPIII (Epidemiology) Reviews: March 4, 2015 and April 27, 2016
                     b. OSE DPVII (Pharmacovigilance) Review
                     c. OSE DEPIII (Drug Utilization) Review
                     d. DBRUP Pharmacology/Toxicology Review
                     e. Division of Oncology Products (DOP) Consultative Review

           4.     Clinical Review

           4.1    Clinical Background

          It is projected that by 2015, 322 million men worldwide will be affected by erectile dysfunction
          (ED) (BJU Int., 1999:84(1): page 50). PDE5i are the most commonly prescribed medications
          used to treat ED.

           In a July 12, 2016, review, DEPII estimated that 4.7 million PDE5i prescriptions were issued in
           the U.S. for the one year period ending February 2016. The vast majority of patients to whom
           PDE5i were prescribed had ED as the primary diagnosis and were older than 40 years of age. A
           total of 428,000 sildenafil prescriptions were issued for the treatment chronic pulmonary
           diseases, which includes PAH. PDE5i are also prescribed to a small number of pediatric PAH
           patients. Approximately 104 million PDE5i prescriptions were dispensed between March 2010



                                                            4


Reference ID: 4123395

                                                                                                               FDA00000060
                     0123456789 9 879444 34 974443 47 744413444
                    Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 5 of 49



           and February 2016, 49 million (47%) of which were for sildenafil and 44 million (43%) were for
           tadalafil. 882,000 of the tadalafil prescriptions were for the treatment of BPH.

           Melanoma skin cancer incidence varies significantly by race with light skinned persons having
           the highest incidence rates. Known risk factors include: ultraviolet (UV) light/sun exposure,
           history of sunburns, and being light skinned or of the Caucasian race. The incidence and
           prevalence of melanoma in patients with ED, BPH or PAH is not readily available in the
           literature.

          Research in England (1990-2010) suggests that incidence rates of melanoma on the trunk and
          upper limbs are increasing. Incidence rates vary by age, and have increased in older men (60+
          years) as compared to in younger men (less than 60 years). The incidence of melanoma also
          varies by ethnicity: in white, non-Hispanic US males the incidence was 24.6 per 100,000 per
          year, for white, Hispanic males it was 4.2 per 100,000 per year, and for black males it was 1.0
          per 100,000 per year in 2011.3 The site-specific incidence of melanoma varies according to age.
          The incidence of melanoma localized to the trunk and the lower extremity decreases with
          advancing age. A significant increase of melanoma localized on head and neck areas can be
          found in older patients. Only 0.2% of melanomas occur in the genital region. Nearly 80% of
          melanomas in patients aged 80 years and older were found in the head and neck areas.
          Melanomas developing at different body sites are associated with distinct patterns of sun
          exposure. Melanomas of the head and neck are associated with ongoing patterns of sun
          exposure, whereas trunk melanomas are associated with intermittent patterns of sun exposure
          which may support the hypothesis that melanomas may arise through divergent causal
          pathways.`

          The incidence of non-melanoma skin cancer (NMSC) is highest in light skinned persons.
          Known risk factors include: UV light/sun exposure (particularly chronic/long term) and being
          light skinned or of the Caucasian race. No association with NMSC and PDE5i use has been
          observed. The risk of NMSC in patients with BPH or PAH is not reported in the literature.

           The table below lists the currently available PDE5i drugs in the US market:

           Table 1: FDA-Approved (Branded) PDE5i Currently Marketed in the United States
           Trade      Indication PDE5i      Generic     Route(s) of      NDA        Year of
           Name                  Sponsor    Name        Administration              Approval
           Viagra     ED         Pfizer     sildenafil  oral pm          020895      1998
           Cialis     ED         Lilly      tadalafil   oral pm, daily   021368     2003
                      BPH                               oral daily                  2011
                      ED/BPH                            oral daily                  2011
           Levitra    ED         Bayer      vardenafil  oral pm          021400     2012
           Staxyn     ED         Bayer      vardenafil  orally           200179     2010
                                                        disintegrating
                                                        prn


           3   CDC Morbidity and Mortality Weekly Report (MMWR): 2015: 63(21), pages 591-596.
           4   Garbe C and Leiter U, 2009, Clinics in Dermatology 2009:27: pages 3-9.

                                                                  5


Reference ID: 4123395

                                                                                                           FDA00000061
                      0123456789 9 879444 34 974443 47 7444134844
                     Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 6 of 49




           Stendra           ED              Vivus            avanafil         oral pm          202276   2012
           Revatio           PAH             Pfizer           sildenafil       oral daily       021845   2005
                                                                               suspension       203109   2012
                                                                               intravenous      022473   2009
           Adcirca           PAR             Lilly            tadalatil        oral daily       022332   2009

          4.2         Review of Epidemiology Literature

           In the literature, medical comorbidities have been reported as being associated with an increased
           risk of melanoma:

                  L A personal history of prostate cancer is associated with an increased risk of melanoma,
                    which the authors conclude may not be entirely a result of greater medical scrutiny. 5
                    In the same article, the authors state that they did not find an altered risk of melanoma
                    associated with a personal history of other cancers.

                      Reviewer's Comment: This analysis is derived isfrom of the Health Care Professionals
                      Follow-up Study and should be regarded as hypothesis-generating, not as conclusive. Of
                      note, the available details in the 130 melanoma cases did not show evidence for a
                      personal history cy'prostate cancer.

                  2. In another study, 1882 patients with ED were followed for 5 years and compared to a
                     cohort of 9,410 randomly selected patients who visited the same ambulatory care center
                     in Taiwan.6 A medical history of any cancer excluded patients from the study. The
                     hazard ratio of having any cancer was 1.42 for ED patients as compared to the control
                     patients. The types of cancer sampled in the 5-year period for ED patients included oral
                     (n=4, 9.3%), gastrointestinal (n=15, 34.9%), respiratory (n=4, 9.3%) and other types
                     (n=10, 23.3%), which included melanoma - but N and % were not specifically stated for
                     melanoma. After analyzing the risk of smoking-related cancers among the sampled
                     patients, the authors found no significant difference in the adjusted hazard ratio of such
                     cancers during the 5 year follow-up period between the two cohorts. It is the author's
                     opinion that smoking may be a significant confounder for the relationship between ED
                     and increased risk of cancer. With regression modeling, the authors found that ED
                     patients were still more likely to have cancer than comparison patients. Of note, the
                     authors feel that PDE5i may actually be of benefit in reducing inflammation and
                     associated conditions such as cancer and therefore they regard PDE5i as beneficial, not as
                     averse.

                      Reviewer's Comment: This small study raises the question whether ED itself is
                      associated with an increase in cancer incidence. This small sample will need a larger
                      study to confirm the author's conclusion. Identifying smoking as confounder also raises
                      the question of latent variable(s) regarding melanoma causality. There are numerous
                      studies documenting a relationship between smoking and melanoma incidence.


           5   Li, Qureshi, Ma, et. al., Journal of Clinical Oncology, 2013: 31(35)4394-4399.
          6    Chung, Kang, Liao, Chiu, Lin, Journal of Sexual Medicine 2011: 8: 1513-1520

                                                                          6


Reference ID: 4123395

                                                                                                                FDA00000062
                   0123456789 9 879444 34 974443 47 744413444
                  Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 7 of 49




           Two highly relevant epidemiologic publications on melanoma and PDE5i are:

           1. The cohort analysis study conducted by Li et al from the Health Professionals Follow-
              up Study, published April 2014 in the online Journal of the American Medical
              Association. This publication preceded the spur in reports of melanoma in PDE5i users.

                   Reviewer's Comment: The reader is referred to the detailed review of this publication by
                   the Division of Epidemiology (DEN) in the Office of Surveillance and Epidemiology
                   (0kS'L)

               The Health Professionals Follow-up Study was a prospective cohort study of 51,529 U.S.
               men who in 1986 completed a baseline questionnaire related to health and personal habits,
               including diet. Initially, men aged 40 to 75 years of age completed this baseline
               questionnaire that collected information on age, marital status, height, weight, ancestry,
               disease history, physical activity, smoking habits, and diet. This prospective study was
               intended to assess the effect of dietary fat on prostate cancer. Follow-up was initiated after
               completion of the baseline questionnaire. Subjects were mailed biennial questionnaires. The
               response rate exceeded 90% in the follow-up.

               Since 1986, participants were instructed to report diagnosis of melanoma, squamous cell
               cancer (SCC) and basal cell cancers (BCC) on the biennial surveys. Only pathologically
               confirmed invasive cases of melanoma or SCC were documented as outcomes.

               Beginning in 2000, participants were also queried as to whether in the past three months they
               had undergone treatment to help with erection problems, including treatment with oral
               sildenafil (the only PDE5i available in the U.S. at the time), penile injections, vacuum
               erection device, etc. The patients were also asked whether they had ever received a treatment
               for ED before, including sildenafil. No information on the dose or frequency of sildenafil
               was collected. The stated motivation for this particular study modification was the report of
               an in vitro study suggesting that PDE5 inhibition might increase invasiveness of early stage
               melanoma.8 The authors of the in vitro study stated that the in vitro data suggested that the
               effect is present only in cells with BRAF mutations. In cells with that mutation, PDE5
               activity is usually already down regulated. On the other hand, the authors stated, there have
               been reports that sildenafil has anti-tumor effects.

                   Reviewer 's Comment: The in vitro data are unclear as to the effect of sildenafil on
                   melanoma.

               In one analysis, the 2000 questionnaire in the Health Professionals Follow-up Study served
               as the baseline population. Patients with any cancers at baseline were excluded. Sildenafil
               use at baseline (in the past 3 months, which began to be reported in 2000) was the main
               exposure of interest. The patients were surveyed biennially from 2000 to 2010 for the

            Li, Qureshi, Robinson, Han, op. cit.
          8 Arozarena, Sanchez-Laorden, Packer, Hidalgo-Carcedo, Hayward, Viros, Sahai, Marais, 2011, Cancer cell,19(1): 45-
           57.

                                                                  7


Reference ID: 4123395

                                                                                                                         FDA00000063
                  0123456789 9 879444 34 974443 47 7444134!44
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 8 of 49



              diagnosis of melanoma. No information on the dose or frequency of sildenafil use was
              collected at baseline or during follow-up. The report contains no analysis regarding the use of
              other PDE5i drugs in the study population.

              This study required the pathologic verification of the melanoma diagnosis but not pathologic
              verification of BCE or SCC. For the primary analysis, patients with other cancer diagnosis
              were excluded. Also excluded at baseline were users of other therapies (other than sildenafil)
              as well as non-White patients. Only invasive melanoma cases were considered for analysis.
              Lag analysis was performed by excluding cases occurring in the first follow-up period (2000-
              2002). Men who used sildenafil but did not report sexual dysfunction were excluded.

              Li et al also performed sensitivity and secondary analyses:
                  • Hazard ratios were estimated for 'ever use' that included recent use, e.g., 3 months
                       before, and use at other times
                  • Excluded from the study analysis were men with cardiovascular disease, type 2
                       diabetes mellitus, or hypertension on baseline analysis, as an attempt to eliminate
                       confounding by health status.
                  • Sildenafil users who had used other therapeutic options for ED were excluded to
                       eliminate confounding by other ED therapies.
                  • To assess the confounding by erectile function, the overall erectile function was
                       assessed and graded to see if this was associated with the risk of subsequent skin
                       cancers.
                  • Time lag analysis was conducted to clarify the temporal relationship between
                       sildenafil use and the occurrence of skin cancers occurring in the first follow-up
                       period (2000-2002).
                  • The investigators also sought to clarify the association of sildenafil use with other
                       cancers, including all non-skin cancers as well as major individual non-skin cancers,
                       with adjustments for age, BMI, smoking, physical activity, UV index at birth, and at
                       ages 15 and 30 years, multivitamin use, physical examination in the last years and
                       other ED treatments.

              The results of this analysis were reported online in JAMA Internal Medicine on April 17,
              2014. For the 25,848 participants in the analysis, a total of 580 SCC and 3030 BCC cases
              were reported. 142 participants were reported with melanoma. Of these 142 participants, 14
              reported sildenafil use and 128 reported no sildenafil use. 27. 1% of the total 25,848 patients
              reported no sildenafil use and 61.5% of 25,848 patients reported recent sildenafil use. After
              adjusting for factors, including mole count, family history, hair color, and sun exposure, the
              authors concluded that men with a history of recent sildenafil use, e.g., ever use, had an
              increased risk of melanoma compared to men who reported that they had never taken
              sildenafil, with a multivariate-adjusted hazard ratio (HR) of 1 .84 (95% CI, 1.04-3.22). There
              was not an increase in the hazard ratio for SCC or BCC.

              To summarize, the results from the primary analysis were:
                 • Recent sildenafil use at baseline was associated with an increased risk of subsequent
                    invasive melanoma with an adjusted FIR of 1.84 (95% CI, 1.04-3.22).


                                                           8


Reference ID: 4123395

                                                                                                           FDA00000064
                  0123456789 9 879444 34 974443 47 744413444
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 9 of 49




                  •     An association between sildenafil and squamous cell carcinoma (SCC) (adjusted RR:
                        0.84, 95% CI, 0.59-1.20) or basal cell carcinoma (BCC) (adjusted FR: 1.08, 95% CI,
                        0.93-1.25) was not reported.

              The results from the secondary analyses were:
                 • "Ever use" of sildenafil was associated with a greater risk of invasive melanoma
                     compared to no previous use (FIR, 1 .92; 95% CI, 1.14-3.22)
                 • Among respondents reporting major chronic diseases, the RR for melanoma was 2.24
                     (95% CI, 1.05-4.78)
                 • After excluding users of other treatment for ED, the association of sildenafil and
                     melanoma remained statistically significant (RR, 2.18; 95% CI: 1.15-4.15) .
                 • The association between sildenafil use and melanoma after excluding the outcomes
                     occurring in the first 2 years remained statistically significant (HR, 2. 19; 95% CI:
                     1.18-4.07)
                 • The authors did not observe a significant effect of PDE5i with non-skin cancers or
                     with other major cancers, but specific hazard ratios were not provided.

              Reviewer's Comment: in a March 4, 2016, consultative review of this study, conducted at the
              request of DBRUP, the Division of Epidemiology (DEPI) in the Office of Phcirmacovigilance
              and Epidemiology (OPE) noted that of the 142 total melanoma cases reported, 14 cases were
              exposed to sildenafil and 128 were not exposed to sildenafil. Since melanoma and
              nonmelanoma skin cancer share major risk factors, the authors concluded that sildenafil use
              and the apparently increased risk of melanoma, but not other skin cancers, was likely due to
              some other risk factor. The sensitivity analyses make the association between sildenafil and
              melanoma even less likely.

              With respect to biological plausibility, OPE stated that the published literature suggests both
              pro- and anti-tumor effects of sildenafil in melanoma. The biological plausibility of
              sildenafil in increasing melanoma risk in the human population is unclear.

              OPE was of the opinion that the study suffersfrom major methodologicalflaws, including:
                • Recent drug exposure was evaluated as sildenafil use at baseline. Future drug
                    exposure was not updated during the study. Any new use of sildenafil after 2000
                   would thus he misclassified as 'never users. ' This could result in an underestimate of
                    the risk of sildenafil use and melanoma. There is no information on dose or
                   frequency of sildenafil at any time.
                • The authors did not explicitly justify their hypothesized drug exposure risk window of
                    the transient sildenafil exposure (hours) relative to the risk of an outcome with an
                   assumed relatively long induction period. In their analyses, the authors assume that
                    transient sildenafil exposure is sufficient to increase risk or that baseline self-
                    reported usage is an accurate proxy for long-term cumulative exposure of multiple
                   sildenafil use from 2000 to 2010. It is also not made clear that sporadic ad lib (prn)




                                                           9


Reference ID: 4123395

                                                                                                           FDA00000065
                 0123456789 9 879444 34 974443 47 74441347 44
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 10 of 49



                        sildenafil use is sufficient to stimulate the dramatic increase in melanoma cell
                        invasion in melanoma cell lines as reported by Arozarena et. aL 9
                  •     The period of risk in the study requires an assumption that sildenafil exposure did not
                        subsequently change during the ten-year follow-up study period, particularlyfor the
                        initially non-exposed.
                  •     Residual confounding of covariates cannot be excluded in long latency outcome
                        analysis due to poor to moderate reproducibility of self-reported exposure
                        measurement.
                  •     14 or 142 melanoma cases in the study reported sildenafil exposure. The relatively
                        wide 95% confidence interval (1.04 to 3.22) reflects the uncertainty in the magnitude
                        of the hazard ratio of 1.8.

              OPE's conclusion was that because of the major biases and assumptions in the current study,
              the conclusions are insufficient to recommend regulatory action at this time. Any valid study
              would need to consider the relationship with actual sildencifil dose andfrequency.

              OPE recommended that a future study would need to stra        on persons with and without
              BRAF mutation; should consider tumor stage and grade, and should evaluate the effect in
              men less than 65 years and in those 65 years and above. In addition, the effects of other
              PDE5i, such as vardencifil and tad.alafil, would need to be considered, although tadalcifil
              users may have a higher exposure to PDE5 inhibition compared to sildenafil and vardenafil
              due to its longer half:life.

              Reviewer's Comment: This study did not differentiate between melanoma stages other than to
              state that these were all invasive cases of melanoma. While participants were asked about
              sildenafil use in the year 2000, there was no update on the frequency of use of sildenafil or
              data on the use of other PDE5 inhibitors. This abbreviated collection of data precludes a
              dose-response analysis. Based upon the exclusion criteria discussed above, selection bias
              could be present. The elimination of patients receiving other ED treatments is of concern.
              ED alone may he a riskfactor for cancer (refer to the J Sex Med article discussion in this
              review). Finally, this prospective cohort was not created to study the causal association of
              sildenafil and melanoma. The 25,848 men studiedfor 10 years were a subgroup of the larger
              51,529 man cohort, and the subset was used to evaluate a hypothesis that was generated
              after the study had started.

              It is also notable that in their PSUR for NDA 21368 (tadalafil) April 16. 2014 to October 15,
              2014, Lilly commented on results from in vitro studies suggesting that PDE5i is associated
              with decreased (not increased) tumorigenesis in a variety of cancers. In addition, there are
              no studies elucidating whether PDE5 inhibition may have an etiologic role in the
              development of melanoma separate from being a biomarker of invasive melanoma cell lines.
                        sildenafil also has been shown to have anti-inflammatory effects upon melanoma
              cells which may play a beneficial role in melanoma therapy



          9 -Arozarena, Sanchez-Laorden, Packer, Hidalgo-Carcedo, Hayward, Viros, Sahai, Marais, 2011, Cancer cell,19(1):

          45-57.

                                                                 10


Reference ID: 4123395

                                                                                                                            FDA00000066
                 0123456789 9 879444 34 974443 47 74441347744
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 11 of 49



              It is also worth noting that the European Medicines Agency (EMA), in their November 6,
              2014, PRAC recommendation noted that even if some in vitro studies suggest potential
              mechanismsfor PDE5i to promote tumor growth; their clinical relevance may be doubtful
              taking into account the short half- life of sildenafil. They further state that in cell lines with
              low expression of PDE5A (and consequently a high potentialfor invasion), the contribution
              of PDE5i is limited. While there are proposed mechanistic melanoma paths affecting
              proliferation or growth retardation in tissue culture, EMA questioned whether they are
              clinically relevant.

           2. The 2006-2012 cohort study in Swedish men conducted by Loeb et al that investigated a
              possible association of PDE5i and melanoma. The results of this study were published
              in the June 2015 edition of JAMA (Volume 313, pages 2449-2455).

              In this study, Loeb et al reported that use of PDE5i inhibitors was associated with a modest
              but statistically significant increased risk of melanoma; however, the author's stated that the
              pattern of association (e.g., the lack of association with multiple filled prescriptions) raises
              questions about whether the association is causal.

                  Reviewer's Comment: The reader is referred to the detailed review of this publication by
                  the Division of Epidemiology (DEPI) in the Office of Surveillance and Epidemiology
                  (USE).

              This study utilized unique person identity number to study a comparison cohort of the
              Prostate Cancer Data Base Sweden (PCBaSe 3.0). This cancer-free comparison group
              consisted of 614,601 persons who had been randomly selected from the male Swedish
              population to match Swedish men with prostate cancer on year of birth and county of
              residency on a 1:5 ratio. Melanoma cases were identified from the Swedish Melanoma
              Registry. From this registry, information on location and stage of melanoma were then
              categorized by stage; stage 0 (melanoma in situ, not N1 or M 1), intermediate stage: stage 1
              (Breslow thickness < 1mm, not N1 or M1) and advanced stage II through IV (Breslow
              thickness >lmm or N1 or M1). Controls from the comparison cohort of the Prostate Cancer
              Data Base were then randomly selected at a ratio of 5:1 to melanoma cases using incidence
              density sampling, stratified on year of birth from men who were cancer-free at the date of
              diagnosis for the index case.

              In this study, Loeb et al also studied the following:
                  • The association between PDEi and risk of basal cell carcinoma of the skin
                  • The number of prescriptions filled for PDE5i by patient and the relationship to
                       melanoma risk.
                  • Separate analyses were performed to examine use of specific PDE5i (sildenafil and
                       vardenafil, or tadalafil with its longer half-life)
                  • Cases were analyzed by stage
                  • Data on educational level, income, marital status, medical co-morbidity

              The study identified 4065 men previously cancer-free with melanoma during the 2006-2012
              study periods and was compared to 20325 cancer free male controls. Of the 4065 melanoma

                                                            11


Reference ID: 4123395

                                                                                                               FDA00000067
                 0123456789 9 879444 34 974443 47 74441347 44
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 12 of 49



              cases, 435 had filled prescriptions for PDEi as did 1713 men of 20325 controls (8%) (Crude
              OR 1.31 [95% CI, 1.17-1.47]). In multivariate analysis, an increased risk of melanoma
              remained in men with filled PDEi prescriptions (OR, 1.21 [95% CI, 1.08-1.36]).

              In multivariable analysis, the risk of melanoma was increased for men who had filled a single
              prescription (OR. 1.32 [95% CI, 1.10-1.59]: 4% for cases vs 3% for controls) but not for men
              who filled multiple prescriptions. In men whose first prescription was filled within 1 year of
              melanoma diagnosis the risk was also increased (OR 1.27 [95% CI, 1 09-1 48])

              There was an increased risk of melanoma among married men, those with a higher
              educational level, those with higher annual income and among men with higher levels of
              comorbidity.

              PDE5i use was associated with stage 0 (1.49 [95% CI, 1.22-1.83]: 13% for cases vs 8% for
              controls) and stage I melanoma (OR, 1.21 [95% CI, 1.02-1.43]: 12% for cases vs 10% for
              controls), but not with stages II through IV melanoma (OR, 0.83 [955 CI, 0.63-1.09]; 6% for
              cases vs 75 for controls). Among men younger than 75 years at diagnosis, the relationship
              between PDE5i and melanoma was only significant for stage 0 melanoma among men with a
              single filled prescription.

              The association with melanoma was similar for the 3 PDE5i: sildenafil (OR, 1.14 [95% CI,
              0.99-131), and vardenafil or tadalafil (OR, 1.16 [1.16 [95% CI, 0.99-1.37]). A separate
              analysis was performed on 110 men who only ever used sildenafil and the 158 men who only
              ever used vardenafil or tadalafil. There was a statistically significant association with
              melanoma in men who used sildenafil only (OR, 1.27 (95% CI, 1.08-1.48]), and men who
              used vardenafil or tadalafil only (OR, 1.27 [95% CI, 1.09-1.48]).

              There was also an association between PDE5i and basal cell carcinoma (adjusted OR, 1.19
              [95% CI, 1.14-1.25]). This association was significant for all types of PDES inhibitors.

              In the author's opinion:
                  • The use of PDE5i was associated with a modest but increased risk of malignant
                      melanoma.
                  • The association was similar for short-acting and long-acting PDE5i and was
                      significant for low stage but not high stage melanoma.
                  • The longer half-life of tadalafil did not increase the risk of melanoma.
                  • There was a significant association between the uses of PDE5i with basal cell
                      carcinoma.
                  • The authors question whether this association of PDE5i use is causal for melanoma
                      and basal cell cancer. Basal cell cancer served as negative control.
                  • A positive study feature was use of a nationwide prescription register allowing
                      cumulative exposure.
                  • No association was found between sildenafil and other PDE5i with advanced stage
                      melanoma.
                  • It is possible that the observed relationship of PDE5i with early stage melanoma
                      reflects residual confounding from differences in lifestyle factors (such as leisure

                                                          12


Reference ID: 4123395

                                                                                                             FDA00000068
                   0123456789 9 879444 34 974443 47 74441347544
                 Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 13 of 49



                         travel with ensuing sunburns) and health care seeking behavior. In Sweden, PDE5i
                         are not subsidized.

               In their 27 April 2016 consultative review of this study, OSE had the following key
               comments:

                    •    The Loeb study is primarily a planned hypothesis testing-exercise, whereas the Li
                         study was intended as a hypothesis-generating study with few prior hypotheses.
                    •    The Loeb study conducted analyses to evaluate consistency of estimates for sildenafil,
                         tadalafil and vardenafil.
                    •    Swedish national data is one of the most comprehensive sources of
                         pharmacoepiemiologic data available.
                    •    There is no estimate of the completeness and data quality of the Swedish Melanoma
                         Register.
                    •    The study has limitations which preclude establishing a causal association between
                         PDE5i use and risk of malignant melanoma, as follows:
                               • Increased risk was observed with the use of 1 PDE5 inhibitor but not with
                                   use of two or more PDE5i types
                               • Failure to demonstrate dose response and dose duration relationship
                               )= Risk of melanoma was similar for long- and short-half life products
                    •    There is residual confounding, particularly for life style factors that are associated
                         with use of both PDE5i exposure and occurrence of melanoma, such as:
                                  Higher socioeconomic status (more recreational sun)
                              ➢ Higher educational level
                              • BMI is inversely correlated with melanoma (higher BMI acts as a proxy for
                                  less sun exposure)
                              )- Detection bias (affluent visit doctors more often)
                    •    The study findings do not support the hypothesized underlying biological mechanism,
                         as evidenced by:
                                  The statistically increased risk of BCC (a negative control) which is known to
                                  be caused by sun exposure and not by the RAS/RAF/MET/ERK signaling
                                  pathway
                              • No information was provided about the BRAF mutation. Arorzarena et. al.1(),
                                  suggest the signal in vitro between PDE5i and melanoma is present only in
                                  mutated BRAF gene.
                    •    Computerized pharmacy dispensing records were used as a proxy measure for actual
                         drug exposure and this is suboptimal because:
                                  Exposure misclassification is possible due to intermittent use of drug
                                  Out-of-pocket expense is not captured by the administrative data as lifestyle
                                  drugs are often regulated by strict quantity allowance by government-funded
                                  insurance programs
                    •    Some subgroup analyses may have been underpowered.

           In their consultative review, OSE also cited another relevant study, as follows:

          1° Arozarena et. al., op. cit.

                                                             13


Reference ID: 4123395

                                                                                                             FDA00000069
                  0123456789 9 879444 34 974443 47 7444134744
                 Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 14 of 49



                   •    Using the UK Clinical Practice Research Datalink (CPRD), researchers from McGill
                        University, Canada (Lian Yi, et al), conducted a population-based cohort study
                        among 142,983 men newly diagnosed with ED between January 1, 1998 and June 30,
                        2014 and followed until June 30, 2015". PDE5i use was modeled as time-varying
                        exposure, and Cox proportional hazards models were used to estimate adjusted
                        hazards ratios. No details of covariates were provided in the abstract. During 698,479
                        person-years of follow-up, the investigators found 3,673 newly diagnosed non-
                        melanoma and 440 melanoma skin cancers. Compared with non-use, the use of
                        PDE5i was associated with a modest increased risk of non-melanoma skin cancer
                        overall (HR=1.08, 95% CI 1.00-1.16), but there was no clear relationship in terms of
                        number of prescriptions and pills received. In addition, the authors reported a non-
                        significant overall increased risk of melanoma (HR=I .18, 95% CI 0.95-1.47).
                        Furthermore, the risk was significantly increased among those who had received >7
                        prescriptions and >25 pills (HR=1.30, 95% CI 1.01-1.69; HR=1.34, 95% CI 1.04-
                        1.72, respectively). These authors concluded that the use of PDE5i was associated
                        with an increased risk of melanoma skin cancer that varied in duration-dependent
                        fashion.

                   •    OSE was of the opinion that the Lian et al study fi ndings directly contradict the
                        proposed biological mechanism for PDE5i risk of melanoma based upon the modest
                        significantly increased risk of non-melanoma skin cancer, not melanoma skin cancer,
                        associated with use of PDE5i. OSE stated that this study report lacked details as how
                        the on/off time varying exposure was defined, the completeness and validity of
                        melanoma diagnosis in CPRD data, and confounders that were adjusted in Cox
                        regression models. Nonetheless, DEPI stated it was premature to give full assessment
                        of the Lian et al (CPRD) study.

          Reviewer's Comment: This study was ofrelatively short duration (6 years). This study also
          lacked data and analysis relating to melanoma riskfactors. This study does not demonstrate
          dose response or duration response.

          Reviewer 's Comment: Overall, DEPIfound that due to methodological limitations of both the
          Loeb et al. andLi et al. studies, there was not currently sufficient epidemiologic evidence to
          support an association between PDE5i exposure and increased risk ofmalignant melanoma.
          DEPI recommended no regulatory action other than continued monitoring of the literature of
          this potential safety issue.


           4.3     Summary of Drug Use Data

           In the year ending February 2016, approximately 4.7 million patients received dispensed PDEi
           prescriptions, mostly for sildenafil or tadalafil. More than 90% of these patients were 40 years
           old or older, with the bulk of patients between 40 and 64 years of age (information derived from
           OSE Drug Utilization Review dated July 11, 2016). Of the 4.7 million patients, approximately


          11 Lian, Yin, Pollak, Carrier, Platt, Azoulay, 2016, Paper presented at the ISPE Mid-Year Meeting

                                                                   14


Reference ID: 4123395

                                                                                                              FDA00000070
                  0123456789 9 879444 34 974443 47 7444134744
                 Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 15 of 49



          78,000 received avanafil, approximately 2,360, 000 received sildenafil, 2,450,000 received
          tadalafil and 361,325 received vardenafil. U.S. retail pharmacies dispensed approximately 104
          million PDE5i prescriptions between March 2010 and February 2016, 49 million (47%) of which
          were for sildenafil and 44 million (43%) were for tadalafil.


           4.4    Review of Postmarketing Adverse Event Reports

           In 2015, DBRUP became aware of an increasing number of reports of melanoma in patients who
           had taken sildenafil and tadalafil. Most of the reports were submitted by lawyers.

           In 2016, in response to a still increasing number of postmarketing AE reports of melanoma in
           Viagra users (still mostly from lawyers), the Division determined that the issue should be further
           investigated as a Tracked Safety Issue (TSI). TSI #1571 was opened.

          To initiate TS141579, the Division of Pharmacovigilance II (DPVII) was asked to identify all
          postmarketing reports of melanoma in users of the PDES inhibitors (PDE5i) sildenafil, tadalafil,
          vardenafil and avanafil. On January 12, 2016, the FAERS database was searched. The time
          period of the search was from January 1, 1969 through December 31, 2015. The product terms
          were sildenafil, avanafil, tadalafil and vardenafil. 135 cases were identified. 131 of these reports
          were from the US and 4 were foreign. 129 of these reports were male and 6 reports did not list
          the patient's gender. A total of 130 cases were identified for the years 2011 to and including
          2015. Of these 130 cases, 108 were submitted by attorneys, 5 were submitted by health care
          practitioners, 16 were submitted by consumers and 1 was reported in the literature. This section
          of the review provides an overview and summary analysis of these 130 cases.

                  Reviewer's Comment: OSE chose the time periodfrom 2011 through 2015 to allow
                  sufficient market penetration for reasonable sample size for both Cialis and Vias,,Ta. In
                  addition, since known carcinogens exhibit an additive and cumulative carcinogenic effect
                  over time, the 2011 through 2015 time .frame might allow detection of such effects.

           The following two tables summarize the number of relevant reports received for Viagra and
           Cialis, respectively, for years 2011 to 2015. The tables also include data on distribution or
           cumulative use during that time period to provide a perspective on reporting rates.




                                                           15


Reference ID: 4123395

                                                                                                            FDA00000071
                  0123456789 9 879444 34 974443 47 74441347844
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 16 of 49



                      Table 2: Summary of Postmarketing Reports of Melanoma for Viagra (NDA 20895)
               Preferred         Oct 2010 to   Oct 2011 to     Oct 2012 to      Oct2013 to    Oct 2014 to
               Term              Oct 2011      Oct 2012        Oct 2013         Oct 2014*     Oct 2015
               Malignant                              1                               5             61
               Melanoma
               Malignant                                                              2              2
               Melanoma -
               stage IV
               Melanoma -                                                                            2
               recurrent
               Metastatic                                                                            4
               malignant
               Melanoma
              Nodular                                                                                1
               Melanoma
                                                                    Ut)               (b) (4)
              Estimates of     -1.
               US patients       (2/2011)       (2/2012)       (2/2013)         (2/2014)      (2/2015)
              dispensed
              prescription
              for Viagra (in
              year ending.) *
              Sources: Annual Reports NDA 20895; OSE Drug Utilization Review
                                                                           (b) (4)
               * Total US. use from March 2010 through February 2016:1

                    Table 3: Summary of Postmarketing Reports of Melanoma for Cialis (NDA 21368)
              Preferred       Oct 2011        Oct 2012          Oct 2013         Oct 2014*        Oct 2015
              Term
              Malignant                1                 1                1                2              3
              Melanoma
              Melanoma                                   1                1
              Recurrent
              Metastatic                                                                                  1
              malignant
              Melanoma
              Choroid                  1                 1                1                 1
              Melanoma
              Malignant                                                                    1              1
              :Melanoma in
              situ
              Cumulative          34 x 106          39x 106          45 x 106          50 x 106      55 x 106
               Use            Om, 25 Oct 2011 thrzi 30 Sep 2012 ihni 30 Sep 2013 thrri 30Sep 2013  Ihru 30Sep 2015

              in patients world-wide

              Estimates of         ELt                 111
                                                                   L 2(A1                   (h) (A)    mpi-   (r (A)
               US patients        (2/2011)        (2/2012)       (2/2013)             (2:2014)          (2/2015)
              dispensed
              prescription
              far Cialis (in
              year ending.)§
              Sources: PSUR for NDA 21368 and OSE Drug- Utilization Review
              § Total US use from March 2010 through Februag 2016.1        1.

                                                             16


Reference ID: 4123395

                                                                                                                   FDA00000072
                 0123456789 9 879444 34 974443 47 74441347 44
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 17 of 49




              Reviewer's Comment: It is to be noted that the increase in reports of melanoma for Viagra
              began in 2014. There was no comparable increase in 2014 or beyondfor Cialis. The Li et al
              article publication (TAMA Internal Medicine published on line April 7, 2014) coincides with
              the increase. The Li article deals only with sildenafil. The lack of increasing numbers of
              reports of melanoma in patients who took tadalcffil does not support a drug class effect and
              supports the contention that the increase likely reflects solicited reporting.

           Of the 130 cases, 120 cases were for Viagra/sildenafil (including 1 case reporting Revatio) and
           10 were for Cialis/tadalafil. Of these, 121 were male patients. The patient's gender was not
           specified in 9 cases. In 96 cases, the indication was erectile dysfunction, in 1 patient the
           indication was pulmonary arterial hypertension, and in 33 patients the indication was not stated.
           The youngest patient was 39 years of age and the oldest was 87 years old. In 87 of 130 cases, the
           patient's age was not stated. The age distribution, typical of the ages in which melanoma occurs,
           is shown in the table below:

           Table 4: Age D
                            Age Band (years of age)        Number of Cases
                                     39-48                         4
                                     49-58                         8
                                     59-68                         17
                                     69-78                         13
                                     79-88
                         Source: Reviewer's summary of the 130 cases

          Of the 130 cases, there was information regarding calendar years exposed (as an estimate of
          exposure duration) in 55 cases. Table 5 provides a summary of the calendar years in which these
          55 patients took PDE5i. Of note, the case reports did not provide information to estimate
          frequency of use. Refills were mentioned in just 20 patients. Despite the limited info' mation,
          there does not appear to be any trend related to duration of treatment.

          Table 5: Calendar Years of Use in the Postmarketing Reports of Melanoma in the 130-Case Cohort
           Calendar       1    2     3    4      5    6     7    8     9     10 11 12 13    14   15 19
              years                                                                               *
            Number
           of subjects    2    4      4   5      6    4     4     6    4      3  3  3  3     2    1
          *A'o subjects were exposed to PDEji for calendar years 16, 17, 18.
          Source: Reviewer's summary of the 130 cases.

           With regard to dose strength and time from first dose to diagnosis of melanoma, the information
           in the case reports was sparse. As shown in Table 6, the numbers of patients with information on
           dosage and time from first dose to diagnosis of melanoma are small. There does not appear to be
           any trends related to dose.




                                                          17


Reference ID: 4123395

                                                                                                          FDA00000073
                     0123456789 9 879444 34 974443 47 74441347!44
                 Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 18 of 49



          Table 6: Dosage Strength and Time in Months from First Dose of PDE5i until Diagnosis of
          Melanoma in the Postmarketin Reports of Melanoma in the 130-Case Cohort
           Months       1-        13-        25-        37-        49-        61-       73-    85-      97-     109-   121-   133-   145-   157-   169-   205-   Total
           From 1"      12        24         36         48         60         72        84     96       108     120    132    144    156    168    180*   216
             Dose

           V 50mg       1         4          1           0          2          2          1        1     1       1       2      0     0      1      0      0      17
           V 75mg                                                                                  1                                                               1
           V 100mg      2         2          1           3          2          0        (          1       0     0       1      0     0      1      0      1      14
           Dose not     2         10         3           6          9          6        5          6       4     2       1      2     2      1      1             60
            stated
             Total      5         16         5           9          13         8          6        9       5     3       4      2      2     3      1      1      92
          V—Viagra, Upper column headings are months from first lose, Blank =no data.
          *there were 110 casesfrom weeks 181 to 204.
          Source: Reviewer's summary of the 130 cases with cases with data allowing time to diagnosis analysis.

                      Reviewer's Comment: In Table 6, in the 92 patients where the time of the first dose could
                      he established, there does not appear to a dose or duration effect. This time after first
                      dose of melanoma occurrence analysis does not suggest a causal effect.

          With regard to dosage strength, tumor stage, and time from first dose to diagnosis of melanoma,
          the information in the case reports was also sparse. As shown in Tables 7 and 8, the numbers of
          patients with information on dosage strength, tumor stage, and time from first dose to diagnosis
          of melanoma are small. There does not appear to be any trends related to dosage strength, tumor
          stage, and time to diagnosis after first dose.

          Table 7: Stage of Melanoma and Time in Months from First Dose of PDE5i until Diagnosis of
          Melanoma in the Postmarketing Reports of Melanoma in the 130-Case Cohort
            Months           1-        13-         25-        37-        49-        61-       73-      85-      97-    109-   121-   133-   145-   157-   169-   205-    total
            from 14          12        24          36         48         60         72        84       96       108    120    132    144    156    168    180*   216
              Dose

           TNM Stage
              TIS            2                      1          1                              1        1         1      1                                                 8
              T1                        2                                                                                      2             1                            5
              T2             1                                           1                     1       1                       1                    1                     6
              T3                        4                                3          1                                                                                     8
              T4                                              1
             M+                                               1                                                                1                                          3
              N+                                   1                                                                    1                                                  2
           Not stated        2          9          3          6          9          7         4        7         4      1      1      2      1      2      1              59
             Total           5          16         5          9          13         8         6        9         5      3      5      2      2      3      1       1      93
          For the cases in this table, the case mentoned is a (n-17), 75mg (1-1), 100 mg (n-14);
          No stage mentioned in 61 cases.

                      Reviewer's Comment: Table 7 does not indicate an increase in stage or in occurrence
                      over time after first Iliagra dose. This does not support a causal effect in my opinion.




                                                                                                           18


Reference ID: 4123395

                                                                                                                                                                         FDA00000074
                 0123456789 9 879444 34 974443 47 7444134744
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 19 of 49



          Table 8: Tumor Stage and Dosage Strength of PDE5i in the Postmarketing Reports of Melanoma
          in the 130-Case Cohort
                                 V 50 mg           V 75 mg            V 100 mg                Total
                  TIS               2                  1                   2                     5
                   Ti               2                                      1                     3
                   T2               2                                      2                     4
                   T3               1                                      2                     3
                   T4                                                      1                     1
                   N+                1                                                           1
                   M+
               Not stated           10                 0                   5                    17
          Source: Rev!ewer's s mmary of the 130 cases with cases with data allowing this analysis.

                  Reviewer 's Comment: As shown in Table 8, an analysis of tumor stage at diagnosis and
                  dosage strength does not appear to support a causal effect.

          With regard to patients with PDE5i prescription refills, the information in the case reports was
          also sparse (see Table 9 below).

          Table 9: Patients with Documented PDE5i Refills in the Postmarketing Reports of Melanoma in the
          130-Case Cohort
             FAERS        Viagra Dose  Start year    Refills      First Dose to  Calendar     Tumor Stage
            Case ID #        (mg)                                   Diagnosis     years in
                                                                     (months)      which used
                                                                                 (unless stated)
             11797349          50              2008       2             71              6             Death
                                                                                                      Jan14
            11797350           100             2006       34            96              8           Not stated
            11797351           100             2004        2            12          6 months           T2
            11797353           100             2000       11           166             14          Death Nov13
            11802186           100             2009       10           49            4 years        Not stated
            11802188           50              1999        3           60               2           Not stated
            11802189            50             2002        4            51              7              T2
            11803393           75              2006        4            96              9              T1S
            11803441           100             2000       11           165             13              T2
            11803448           50              2003        2           127             10              Ti
            1 1803449          50              2013       6             19              2              T3
            11806736           100             1998        7           207             11              T1S
            11806738           100             2010       13           48               5           M+Jun14
            11806747           50              2004       10            21             11              Ti
            11806870            50             2010       86            45              5              TIS
            11806873            50             2004       48           81               8           Not stated
            11806875           100             2007       56            59              6              T3
            11806954           50              2008       12           81               8              Ti
            11807289            50             2003       16           103              9              TIS
            11807422            50             1999       29           117             13              T1S
            11807423           50              2001       30           132             11              T2
          Source: Reviewer's Summary of the   130 Cases




                                                          19


Reference ID: 4123395

                                                                                                             FDA00000075
                  0123456789 9 879444 34 974443 47 7444134 44
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 20 of 49



                  Reviewer's Comment: With only 21/130 patients having documentation ofprescription
                  refills, the data is insufficient to reach any conclusion relating to frequency of use,
                  causality, or stage at presentation.

           With regard to patients with multiple tumor lesions, the information in the case reports was also
           sparse (see Table 10 below)

           Table 10: Patients with Multiple Melanoma Lesions (not Metastatic) in the Postmarketing Reports
           of Melanoma in the 130-Case Cohort
             FAERS       Calendar     Patient     Dose       Date       Location of         Date          Location of
             case ID    Years Used     Age                  Primary      Primary         Secondary        Secondary
                                                            Lesion        Lesion         I,esion(s)         Lesion
                                                           Diagnosed                     Diagnosed
            10935771     2008-2012      ns         us        2013       ear, cheek
            10935768     2009-2013      ns       100mg       2011            ns               ns*             us
            11031930      2009-ns       us         ns          ns        head, neck
            11031938     2000-2014      us         ns        2002          shoulder,         2002         Nose, ears,
                                                                              nose,                        forearm
                                                                       ear, forearm
                                                                       (r-i)zsame time
            11090630     2011-2013      ns         ns        2013       scalp, neck
            11103223     2001-2012      ns        50mg       2003              nose          2012             ear
            11276788     2004-2014      ns         ns        2012             scalp          2013            chin
            11467912     2008-2015      ns         ns        2013      lesions back          2013            back
                                                                                         (3 mos. later)
            11768923     2007-2015      ns         us        2010          back              2014         chest, arm,
                                                                                                           shoulder
           11806736        1998-2010       67      100mg     2015       chest, ann
          *stated as skin cancer; ns—not stated
          Source: Reviewer's Summary al 130 cases.

                  Reviewer's Comment: 10/130 subjects had multiple melanoma lesions either occurring
                  simultaneously or sequentially. Ihere is insufficient data to document a dose effect. If
                  PDE5i's were causal in these events, it seems that a larger number of subjects with
                  multiple sequential lesions would have been reported.

           With regard to primary tumor lesion body location and patient age, the information in the case
           reports is fairly limited (see Table 11 below), but in general, the data appears to reflect the usual
           body locations for primary lesion of melanoma.




                                                             20


Reference ID: 4123395

                                                                                                                    FDA00000076
                   0123456789 9 879444 34 974443 47 7444134744
                  Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 21 of 49



          Table 11: Primary Lesion Occurrence Site in in the Postmarketing Reports of Melanoma in the
          130-Case Cohort; Comparison Group Data Shown For Reference
                   Anatomic site in           Percent       Median age         Number of            Percent of
                   German Studyu            in German       in German        Primary Sites        Primary Sites
               (Male Comparison Group)         Study           Study        in the 130-Case      in the 130-Case
                                                                                 Cohort               Cohort
                        Face                  8.2               66                 15                  21.7
                         Ear                                                        2                   2.9
                        Scalp                  5.1              64                  7                  10.1
                        Neck                   2.2              57                  4                   5.7
                      Shoulder                                                      6                   8.7
                   Anterior trunk             16.3              55                  7                  10.1
                   Posterior trunk            39.3              55                  6                   8.7
                   Genital region             0.2               59                  2                   2.9
                  Upper extremity             12.2              58                  4                   5.7
                  Lower extremity             16.5              52                  6                   8.7
            Multiple sites - not specified                                          1                   1.4
                   Maxillary sinus                                                  1                   1.4
                       Buttock                                                     1                    1.4
                     Subungual                                                      1                   1.4
                        Total                  96                                  69
          *10 patients with multiple sites
          Source: Reviewer's Summary of 130 cases pith data allowing this analysis.

          The distribution of sites in the table above reflects the slightly older average age of subjects in
          the German study (male comparison group) compared to patients using a PDE5i. In light of some
          subjects having multiple sites of melanoma, the number of the number of subjects with sufficient
          information for Table 11 is less than 69. Of note, the patient with the buttock melanoma lesion
          was 51 years of age and the patient with the subungual lesion was 46 years of age. Subungual
          melanoma comprises 0.7-3.5% of melanoma cases in the general population with peak
          occurrence in the 5th to 7111 decades of life. It is more frequent in African Americans, Asians, and
          Native Americans and may account for up to one third of the melanoma cases in these population
          groups.13 The maxillary sinus location for melanoma is unusual. The patient was 59 years of
          age. Mucosal melanomas of the sinonasal tract are infrequent and account for less than 1% of
          melanomas. Melanocytes derived from neural crest tissue are distributed throughout the upper
          aerodigestive tract in all races. The precise etiology of sinonasal malignant melanoma is unclear.
          The presence of long term melanosis in the case of oral cavity tumors is the most clearly known
          association. Occupational exposure to formaldehyde has also been reported as a possible risk
          factor.I 4, 15

          DPV 11 also conducted an analysis of melanoma occurrence site in the 209 postmarketing cases
          reported from Viagra approval until January 20, 2016. DPV's analysis also did not reveal a
          disproportional incidence of melanoma at unique or unusual sites that could indicate a causality
          signal.



          12 Garbe C and Leiter U, 2009, Clinics in Dermatology 2009:27: pages 3-9.
          13 Levit, Kagen, et. al., Journal of the American Academy of Dermatology 2000: 42 (2) Partl, pages 269-274
          14 Clifton, Harrison et. al., The Journal of Laryngology and Otolaryngology, 2011: 125 pages 479-485

          15 Moreno, Roberts et. al., Cancer, 2010: 116(9) pages 2215-2223.


                                                                  21


Reference ID: 4123395

                                                                                                                       FDA00000077
                 0123456789 9 879444 34 974443 47 7444134 44
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 22 of 49



                  Reviewer 's Comment: The few melanomas occurring in unusual sites do not support a
                  conclusion of PDE5i causality.

           Table 12 below shows a list of patients who had data on dose duration. Where the case report
           described use of a higher dose of Viagra, there is no evidence of a dose effect. It is to be noted
           that some subjects were diagnosed with melanoma and continued taking Viagra; therefore, in
           those patients, the duration of use shown in the table is longer than time to diagnosis.

          Table 12: Patients with Data on Dose Duration in the Postmarketing Reports of Melanoma in the
          130-Case Cohort
             FAERS ID #     Duration of Use  Highest Dose      Refills     Tumor Stage at    Onset Months
                              by Calendar         Used                       Presentation     after 1s1 dose
                                 Years*
                             (If less than 1
                           year, in months)
                                0-5 years
              11797351          6 months        100mg            2                T2                12
              11803449              2            50mg            6                T3                19
              11806738               5         100mg            13                T4               48
              11806748              4           100mg            ns              TIS                12
              11806757              4              ns            ns              TIS                36
              1 1807287             3           I 00mg           ns               T3                18
              1 1829172             4              ns            ns              fatal             44
              10935771              5              ns            ns               T3               54
              10975676              2              ns            ns              fatal             22
              11701722              4              ns            ns               T3               54
              11738113               5           50mg            ns               N+                36
              1 17 6775             3              ns            ns              M+                24
                               6-10 years
              1 1802819             7            50mg            4                T2               51
              11802226              6              ns            ns               T1                18
              11803393              9            75mg            4               TIS               96
              11806739              9              ns            ns              TIS                78
              11806875              6          100mg            56                T3                59
              1 1806954             9           100mg            8                T1               81
              11807289              9          100mg            16               TIS               103
              10530385              10           50mg            ns               T4               120
              11038223              10             ns            ns               T3               24
              11058229               7             ns            ns               T2                78
                              10-15 years
              11803439              15             as            ns               T2               169
              11803448              12           50mg            2                T1               127
              11803441              13         100mg            11                T2               165
              11806870              15         100mg            86               TIS               45
               11807422            13               100mg              29                'TIS                117
               11760613            12                 ns               ns                 +N                 119
          *patients had to have Viagra start date, s op date, tumor stage, and onset date after first dose
          n.s.— not stated


                                                               22


Reference ID: 4123395

                                                                                                                   FDA00000078
                  0123456789 9 879444 34 974443 47 7444134544
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 23 of 49



                   Reviewer 's Comment: I do not discern a relationship between duration of use or dose
                   and the stage of melanoma at initial diagnosis.

           Among the 130 postmarketing reports, there were 11 deaths due to melanoma. Table 13 below
           provides an overview of those 11 death cases.

          Table13: Deaths Due to Melanoma in the Postmarketing Reports of Melanoma in the 130-Case
          Cohort
                         PDE5i     PDE5i PDE5i Number Patient Number                      Number                  Number
                        Starting   Start     End         of       Age            of       of Years   Stage At     of Years
                           Dose     Year     Year     Refills                Calendar      From      Diagnosis      From
                         (in mg)                                               Years       PDE5i                   PDE5i
                                                                                Used      Start to                 Start to
         ma h a.)L                                                                       Diagnosis                  Death
                          Viagra    2002     2011                  39            10          11        death          11
                            ns
                    -
                          Viagra    2000      ns                    ns           9                     death          10
                      •     ns
                          Viagra    2002      ns                                 ns           4          us           us
                            ns
                          viagra    2004      ns                    us           us           6        death          6
                            ns
                    I
                          Viagra    2011     2012                  65            2            2        death           2
                            ns
                          Viagra    2000     2007                   ns           8            9        death           9
                            ns
                    I
                          Viagra    1998      ns                                 ns          12       Stage 1V        15
                            ns
               II         Cialis    2009     2013                   ns           5            5          ns           5
                          20 mg
                          Viagra    2008     2013        2         61            6            6        death          6
                          50mg
                          Viagra    2009     2012                   ns           4            4         mets           4
                j           ns
                        sildenafil   ns       ns                    73           ns          May        mets          ns
                                                                                           predate
         ns=not stated; Stage at time ofd agnosis = verbatim from report; Patient age = as stated in report, time periods
          stated in years = any part ofa calendar year counted as a fitll year: Source: Reviewer's Summary of130 cases.

           The following brief narratives for these 11 death cases are based on information provided in the
           case reports:

          Case ID:      L:     Manufacturer received report 22 December 2014. This 39 year old US male
          was place on Viagra for erectile dysfunction which he took at a not stated dosage and frequency
          from 2002 until 2011. The relevant medical history, concomitant medications, past drug history
          and laboratory history are unknown. There is no analysis of patient melanoma risk factors. At an
          unknown date, he was dia nosed with melanoma, stage not included in report. The treatment he
          received is unknown. On                     he died due to melanoma. The report is submitted
          by an attorney and contains no pathology, autopsy or other medical reports or references to them.




                                                                  23


Reference ID: 4123395

                                                                                                                          FDA00000079
                 0123456789 9 879444 34 974443 47 744413444
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 24 of 49



           Case ID:        41111: Manufacturer received report 11 February 2015. This US male of unknown
           age was placed on Viagra for erectile dysfunction at an unstated dose and frequency. The patient
           ingested Viagra from August 2000 to an unknown date. The relevant medical history,
           concomitant medications, past drug history and laboratory history are unknown. There is no
           analysis of patient melanoma risk factors. At an unknown date, he was diagnosed with
           melanoma, stage not included in report. The treatment he received is unknown. In  RI,   he died
           due to melanoma. The report is submitted by an attorney and contains no pathology, autopsy or
           other medical reports or references to them.

           Case ID:        I   : Manufacturer received report 11 February 2015. This US male of unknown
           age was placed on Viagra for erectile dysfunction at an unstated dose and frequency. The
           patient ingested Viagra from January 2002 until an unknown date for erectile dysfunction. The
           relevant medical history, concomitant medications, past drug history and laboratory history are
                                                                                                    (b)   he
           unknown. There is no analysis of patient melanoma risk factors. At an unknown date in
           was diagnosed with melanoma, stage not included in report. The treatment he received is
           unknown. Ira., he died due to melanoma. The report is submitted by an attorney and contains
           no pathology, autopsy or other medical reports or references to them.

          Case ID:            : Manufacturer received report 11 February 2015. This US male of unknown
          age was placed on Viagra for erectile dysfunction at an unstated dose and frequency. The
          patient ingested Viagra from February 2004 until an unknown date for erectile dysfunction. The
          relevant medical history, concomitant medications, past drug history and laboratory hist2r.y re
          unknown. There is no analysis of patient melanoma risk factors. At an unknown date in Ili, he
          was diagnosed with melanoma, stage not included in report. The treatment he received is
          unknown. In I= he died due to melanoma. The report is submitted by an attorney and
          contains no pathology, autopsy or other medical reports or references to them.

          Case ID: _        ))L: Manufacturer received report 26 March 2015. This 65 year old US male
          was placed on Viagra for erectile dysfunction at an unstated dose and frequency. The patient
          ingested Viagra starting in 2011 and ending September 2012. The relevant medical history,
          concomitant medications, past drug history and laborator history are unknown. There is no
          analysis of patient melanoma risk factors. On                  , the patient died due Stage IV
          melanoma. Relevant lab data was not in report. It was reported that an autopsy was performed.
          At autopsy it was revealed that the patient was posthumously diagnosed with Stage TV melanoma
          in his lungs. This is an attorney submitted report.

           Case I D: 117 Ir (6) : Manufacturer received report 7 April 2015. This US male of unstated age
           was prescribed and ingested Viagra at an unknown dose and frequency from 2000 until at least
           2007. The relevant medical history, concomitant medications, past drug history and laboratory
           history are unknown. There is no analysis of patient melanoma risk factors. On
          !WI,    he died with cause of death listed on death certificate reported as pulmonary embolus due
           to or a consequence of metastatic mucosal melanoma. The treatment he received was not stated.
           It is not known if an autopsy was performed. This is an attorney submitted report.

          Case ID: 1 117 . 7 11: Manufacturer received report on 20 April 2015. This 62 year old US male
          was prescribed and ingested Viagra at an unknown dose and frequency from 1998 to an


                                                          24


Reference ID: 4123395

                                                                                                          FDA00000080
                 0123456789 9 879444 34 974443 47 744413444
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 25 of 49



          unknown date for ereetile dysfunction. The relevant medical history. concomitant medicatione,
          past drug history and laboratory history are unknown. There is no aim Iv.sis of patient melanoma
          risk fae Ikea. IL eee, dmenosed with at              melairoma and metastatic melanoma on li P
                  (') (6) 'file treatment received is uuknown. He died on —ffill'r e4 `6' due to at least I`""
          melanoma and metastatic melanoma according to the report. The report is submitted by an
          attorney and contains no pathology, autopsy or other medical reports or references to them

          Case ED:             - Manufacture' received lepoit            _Atigmt 2015. This LES male of unstated
          are was prescribed and ingested Crabs 20 iii       it an iii known frequency for erectile dysfunction
          between December 2009 and februar. .2013. The relevant medical hi _•.tory. concomitant
          medications. past drug history and laboratory history are unknown. there is no analysis of
                                                            hi (6)
          patient melanoma risk factors. OnL              (        patient underwent melanoma excision of
                                                                      (WM
                      l
          chest. Patiology  stage is not in report. On                     , waled niul1ip e nodules surrounding the

          chest incision extending to the left axilla. A PET scan condicted oni—H1                     showed

          progression of the melanoma to left chest wall. bones. liver, pancreas and lymphatic system. The
          treatment he received is not stated. On 11101            . 16)(6) the patient died from Stage IV
          metastatic melanoma according to the report. It is unknown it an autopsy was pet formed. This
          was an attorney submitted report.

          Case ID: 111 —c `P(6): Manufacturer received report 30 November 2015. This 61 year old US
          male was prescribed and ingested 50 Viagra starting 30 July 2008 and ending ii , 2013 for erectile
          dysfunction. The patient refilled the prescription twice but actual frequency of use is not stated.
          The relevant medical history included coronary artery disease. pelvic crush injury and
          myocardial infarction at an unknown date. The patient used tobacco and alcohol at unknown
          dates. The family history includes diabetes, coronary artery disease, stroke and cancer. There is
          no detail of concomitant or past drug usage. There is no analysis of melanoma risk factors. The
          patient was diaunosed. with melanoma on Ilia. 01111:161 The treatment received was
          unknown. The patient died                    _with cause of death reported a ,., metasta tie melanoma
          and bacterial pneumonia. It was reported no autopsy was performed. The report is submitted by
          an attorney and contains no pathology or other medical reports or references to them.

          Case ID..            '41'61: Manufacturer received report 11 December 2015. This US male was
          prescribed and ingested Viagra at an unknown dose and frequency ("occasionally- ) between
          February 2009 and 2012 for erectile dysfiniction. The relevant medical history. concomitant
          medications. past atnit history and laboratory history are unk nown. There is no anal\ s.is of
          patient melanoma risk factors.                   he was &deposed with melanoma and on_L
            it))
                 (6) , computed tomography of the head revealed multiple brain lesions compatible with

          metastatic melanoma. At an unknown date. the patient underwent whole brain radiation. Lhe
                                            (bee
          patient mea.11177—                     . it is unknown whether an autopsy was performed. The report is
          submitted by an       attorney  and  contains   no pathology or other medical reports or references to
          them.

          Case ID (Medwatch):           e)) FDA recce\ ed report May 17 2010. This report. while counted
          as one of the 130 reports in the cohort. w as received in 2010. Ibis report was received from a
          health cal e professional. Ihis 73 veal old 1_ jS male was on sildenafil and bosentan for pulmonary
          hypertension. PAH was subsequent to a pneumonectomv for metastases from a basal cell


                                                              25


Reference 10: 4123395

                                                                                                                  FDA00000081
                 0123456789 9 879444 34 974443 47 7444134844
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 26 of 49



          carcinoma of concha (? nasal turbinate or ear). The duration and frequency of sildenafil is not
          stated. The patient died Ali           from either PAH or metastatic melanoma. An autopsy was
          not performed. Warfarin was a concomitant medication. Medical or other history, laboratory, or
          analysis of melanoma risk factors is not provided. Reviewer's comment ibrIWL: If the
          pneumonectomy was performedfor metastatic melanoma as opposed to metastatic basal cell
          carcinoma, which is rare at sites not exposed to sunlight and metastasizes infrequently, then the
          resultant PAN requiring sildenafil occurred after the original melanoma diagnosis which
          confounds an assessment of causality to sildenafil.

                  Reviewer's Comment on Death Narratives: In their totality, the deaths lack data to
                  document how much PDE5i was taken prior to melanoma diagnosis. While one report
                  does document drug refills, the number of doses in each refill is not included in the
                  report. While some reports document the duration of exposure (?from first dose), there
                  is no indication in most reports of regular drug use during the reported duration of
                  exposure. The indication for use in all but one patient is treatment of erectile dysfunction.
                  (ED). These reports do little to further the consideration of causality of melanoma from
                  PDE5i use.

                  Reviewer's Overall Comments on the 130 Postmarketing Cases: In summary, for the 130
                  cases, most reports do not contain medical history or con fbunding conditions such as sun
                  exposure, complexion, etc. 1here is no working definition to make the determination of a
                  drug event relative to melanoma occurrence other than the date of melanoma diagnosis.
                  Data is inadequate to inform a dose and time response analysis. In many reports, the
                  time of the melanoma event is remote front the time of reporting, representing another
                  potential confounding factor. In most cases, there is scant information to define the
                  tumor including lack of tumor stage, grade and pathology of the excised lesion.
                  Treatment outcome is also not well described in the majority of cases.

                  These 130 cases are FAERS reported cases. The FAERS system is used to evaluate rare
                 adverse events associated with drugs that were not detected during drug trials. Events
                 with a long lag time between drug use and event occurrence may be confounded by other
                 factors. One factor apparent in these 130 cases appears to be solicited reporting.
                 Solicited reporting may not be reflective of a true drug signal. The majority of cases do
                  not have enough information about risk factors, duration of therapy, patient history,
                  concomitant medications to make a correlation between drug and event. The populations
                  ofpatients who receive PDE5i are generally older men who have erectile dysfunction
                 and may already be at higher riskfor melanoma independent of PDE5i use.

                  The very small number of melanoma cases with Cialis argues against a true melanoma
                  signalfor an association of PDE5i exposure and melanoma. There is no data presented
                  to suggest an effect unique to sildenafil. The previously cited Swedish cohort study
                  which the risk of melanoma was similar for the 3 PDE5i                 vardenafil and
                  tadalafil [which is longer-acting]) argues against a unique sildenafil effect. In the same
                  study, there was an association between PDE5i and basal cell carcinoma (adjusted OR,
                  1.19 [95% CI, 1.14-1.25]). This association was ,vignificant for all types of PDE5i. This



                                                           26


Reference ID: 4123395

                                                                                                            FDA00000082
                    0123456789 9 879444 34 974443 47 7444134 44
                 Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 27 of 49



                    suggests to me that a variable may be present hat is unrelated to any specific PDE5i
                    drug or PDE5i drug class.

           4.5      Review of Responses by PDE5i Sponsors to FDA Information Requests

           On June 15, 2016, an information request was sent to Pfizer, Lilly, Bayer and Vivus; the current
           Sponsors of US approved PDE5i drugs. The following information was requested:

              Using the cases identified, provide results from the following requested analyses:

                    I. Compare melanoma incidence rates between drug and placebo, as well as between
                       drug and active comparator, when available. Provide 95% confidence intervals and
                       relative risk assessments.

                    2. Provide an assessment of melanoma incidence rates by dose, duration, and length of
                       time from sildenafil citrate (or "X" drug) exposure to AE report.

                    3. Compare melanoma incidence rates between daily use and ad lib (pm) use of
                       sildenafil citrate (or "X" drug).

                    4. In studies with no control arm, compare melanoma incidence rates to
                       demographically-matched SEER melanoma incidence rates.

                    5. Identify cases in which more than one PDE5i was used by the same subject. Perform
                       analyses with these subjects included and excluded.

                    6. Identify cases in which baseline risk factors for melanoma were reported. Perform
                       analyses with these subjects included and excluded

                    7. Perform analyses 1 - 6 for the incidence of basal cell carcinoma identified as AEs in
                       clinical trials of sildenafil citrate (or "X" drug).

              In addition, provide an overall evaluation of the data relative to the risk of melanoma in
              association with use of sildenafil citrate (or "X" drug).

           The following subsections provide a description of each Sponsor's response to the FDA's IR.
           Each part of the Sponsor's response to the IR is outlined, followed an overall evaluation of each
           Sponsor's overall response, including a statement on the incidence of melanoma and basal cell
           cancer in clinical trials with respect to each Sponsor's individual drug product.

           4.5.1 Vivus: Avanafil

           Vivus, the Sponsor for Stendra (avanafil), responded to the IR on July 13, 2016

               1.    Vivus identified one case of melanoma in their drug development program


                                                            27


Reference ID: 4123395

                                                                                                           FDA00000083
                   0123456789 9 879444 34 974443 47 7444134!44
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 28 of 49



                    The incidence rates of melanoma in avanafil clinical trials were determined in two ways:
                    first with data limited to the 712 subjects treated with avanafil in the open-label
                    extension study (TA-314), and second with data including all phase 2/3/4 clinical studies
                    during which 1,754 subjects were treated with avanafil.

                   Table 14: Incidence of Melanoma in the Avanafil Drug Development Program
                          Incidence          Study TA-314 Only           Integrated Program
                                                   N=712                       N=1754
                         Number (%)                1 (0.14)                    1 0.06)
                           95% CI                 0.02-0.79                   0.01-0.37
                     Source: Table 1 ofSponsor'ssubmissionModule 1.11.3

                    In the one event of melanoma reported, the subject used 25 doses of avanafil over a
                    period of 145 days prior to the diagnosis of melanoma. During the subject's study
                    participation, he used an additional 42 doses after the melanoma diagnosis. Prior to the
                    melanoma event, the subject titrated up from 100 mg dose to the 200 mg dose of
                    avanafil, but 20 of the 25 doses taken prior to the event were at the 100 mg dose level,
                    and only 5 were at the 200 mg dose level.
              3.    Daily use of avanafil was evaluated in one study (TA-401). In this study, no events of
                    melanoma were reported.
              4.    The study in which melanoma occurred had no control arm. Calculating incidence rates
                    based just on one study and ignoring all other studies could result in appropriately
                    increased incidence rates. To provide a relevant result, the Sponsor made 3
                    assumptions. The first was that the SEER data used for comparison would be data that
                    applies to white males. Second, being unable to calculate precise patient-year experience
                    in the avanafil drug development program, the Sponsor proposed to estimate this value
                    based upon the duration of the individual clinical trials. Third, since there were two
                    trials with treatment durations of 1 year (with open label follow-on), one trial with a
                    treatment duration of 6 months, two trials with a treatment duration of 3 months and one
                    trial with a duration of 2 months, the Sponsor used all 1754 subjects treated with
                    avanafil in these trials. These subjects may have come in part from placebo-controlled
                    studies. The Sponsor made comparisons to SEER data where treatment duration is
                    estimated at 4, 5, and 6 months. As shown in Table 15 below, none of the confidence
                    intervals exclude the value of 1. The Sponsor concluded that the results do not indicate
                    a significant increase vs the SEER rate.

           Table 15: Incidence Rates of Melanoma in Avanafil Drug Development Program
                                            SEER            Avanafil (by Estimated Average Exposure)
                                             Data
                                                             4 months          5 months     6 months
                   Patient Years           100,000              585               730          877
                 Melanoma cases              33.5                 1                 1           1
                   Incidence rate            0.34              0.171             0.137        0.114
                  Relative Risk vs                              5.10              4.09        3.40
                 SEER (95% CI)                             (0.70-37.13)      (0.56-29.85) (0.46-24.85)
          Source: Table 2 of Sponsor 's submission Module 1.11.3


                                                           28


Reference ID: 4123395

                                                                                                          FDA00000084
                   0123456789 9 879444 34 974443 47 744413444
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 29 of 49




              5.    The single patient who experienced a melanoma during the clinical trials also had prior
                    exposure to sildenafil and tadalafil. There were no subjects with melanoma exposed to
                    avanafil only.
              6.    With only one melanoma patient in the clinical program, identification of risk factors
                    was not applicable.
              7.    Across the avanafil development program, basal cell carcinoma was reported by 1
                    placebo subject, one avanafil 100 mg subject, and one avanafil 200 mg subject. The
                    incidence rates were calculated using data from all phase 2/3/4 clinical trials.

           Table 16: Incidence of Basal Cell Carcinoma in Avanafil Drug Development Program
                                               Placebo        Avanafil 100mg     Avanafil 200 mg
                                               N=591               N=594              N=596
                    Number (%)               1 (0.169)              1 (0.168)          1 (0.168)
              Relative Risk vs Placebo                                 0.99               0.99
                      (95% CI)                                  (0.006 to 18.87)     (0.06-15.81)
          Source: Table 3 of Sponsor's submission Module 1.11.3

          In the Sponsor's overall evaluation, because of the scarcity of reports of melanoma, the data
          generated from this clinical trial program can neither confirm nor rule out a signal for an
          increased melanoma risk. Data from this clinical trial is further compromised by the fact
          approximately 70 % of the subjects treated were exposed to either sildenafil or tadalafil prior to
          their enrollment in avanafil clinical trials.


           4.5.2 Pfizer: Viagra

           Pfizer, Sponsor for sildenafil citrate, responded to the IR on July 15, 2016. The Sponsor stated
           that the Viagra Global Repository (VGR) contains 136 Phase 2-4 clinical studies, including
           randomized, placebo-controlled, double-blind, studies as well as non-placebo-controlled, parent
           and extension studies. The VGR includes 23,182 male subjects who took at least one dose of
           sildenafil and 7,498 subjects who took at least one dose of placebo during clinical trials. The
           dose of sildenafil in the VGR ranged from 5 mg to 200 mg, with the majority of the studies
           investigating 25 mg, 50 mg and 100 mg sildenafil, which are the licensed doses for Viagra in the
           US for ED. In nearly all of the studies, sildenafil doses could be taken as needed (PRN), but not
           more than once daily. The cumulative exposure to sildenafil across all the VGR is over 12,965
           person-years. Most of the 136 studies were flexible-dose studies and the majority was Phase 3 or
           Phase 4 studies.

              1. In the VGR, there were 74 double-blind placebo-controlled ED studies (74 DBPC
                 Dataset). The double-blind (DB) phase of most of the studies included in the 74 DBPC
                 Dataset was generally 12 weeks in duration, although the duration of some of the pivotal
                 studies had a 6 month DB phase. Subjects in the 74 DBPC dataset were allocated to
                 sildenafil treatment in a dose range of 5 mg to 200 mg, although the majority of the
                 studies investigated 25 mg, 50 mg and 100 mg sildenafil.



                                                           29


Reference ID: 4123395

                                                                                                           FDA00000085
                 0123456789 9 879444 34 974443 47 74441345 44
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 30 of 49



                  There were an additional 5 DBPC studies within the VGR; however, they were not
                  included as part of the 74 DBPC because of the following reasons: they investigated
                  drug in subjects in either different populations (subjects with spinal cord injury), in
                  subjects with no ED, or the study design included a single blind phase prior to a DB
                  randomized phase.

                  In the double-blind (DB) placebo controlled (PC) dataset, there were 61 DB, PC, parallel
                  studies and 13 D13, PC, crossover studies. In the 6I DB, PC, parallel studies, there were
                  no preferred terms (PTs) reported as melanoma for subjects receiving treatment with
                  Viagra and a single case reporting a PT of Malignant melanoma in a subject receiving
                  placebo. One case of melanoma was identified from Pfizer's post-marketing safety
                  database in a subject who received sildenafil (50 mg PRN) in a Viagra clinical study in
                  which he had previously participated. This subject was not included in the 136-study
                  VGR, because the adverse event occurred approximately 7 months after last dose of study
                  drug. The total exposure to treatment was slightly higher in the Viagra treatment group
                  compared with placebo (2000 and 1361 person-years, respectively) for the 61 DB, PC,
                  parallel Dataset. Since there were no melanoma-related events reported in the Viagra-
                  treated subjects, the calculated incidence rate for Viagra was zero. The incidence rate per
                  100,000 person-years for the placebo treated subjects from the 61 DB, PC, parallel
                  Dataset was 64.7 (95% confidence interval [CI]: 0.000, 191.5).

                  Table 17: Incidence of Melanoma in 61 DB, PC, Parallel Group Viagra Clinical Studies
                                   Number of     Number of         Total        Weighted       95% Cl of
                                    Subjects     Subjects in    Treatment       Incidence       Incidence
                                  With Events    Treatment       Exposure        Rate per         Rate
                                                   Group         (Person-        100,000
                                                                  years)      Person -years
                    Viagra              0           8775           2000            0.0             NA
                    Placebo             1           6457           1361           64.7         0.0, 191.5
                  Source: Table 3 of Sponsor's IR Response, page 15.

                        Reviewer's Comment: This large number ofsubjects in DB, PC studies does not
                        suggest a melanoma growth promoter effect.

                  In the 13 DB, PC, crossover studies, there were no cases reporting melanoma events.
                  These studies included 795 Viagra patients and 780 placebo patients.

                  Among the 136 VGR studies, there were three OL and one DB, PC trials investigating
                  sildenafil use compared with an active comparator, including tadalafil, apomorphine
                  hydrochloride, phentolamine mesylate and isosorbide mononitrate. There were no
                  melanoma-related events reported in any of treatment aims in these studies; therefore, the
                  incidence rate is zero for both Viagra and the active comparators.

                  There were no melanoma events reported in the 14 Revatio completed Phase 2-4 adult
                  and pediatric studies. A total of 893 subjects were treated with sildenafil and 250
                  subjects were treated with placebo in the 9 adult studies; and 281 subjects were treated
                  with sildenafil and 65 subjects were treated with placebo in the 5 pediatric studies. The


                                                           30

Reference ID: 4123395

                                                                                                            FDA00000086
                  0123456789 9 879444 34 974443 47 74441345744
                 Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 31 of 49



                   cumulative length of exposure to sildenafil was 1,652.9 person-years across all adult
                   studies, and 998.1 person-years across all pediatric studies.

                        Reviewer's Comment: These resultsfor the above clinical studies do not indicate an
                        increased risk of melanoma —related events with sildenafil as compared to placebo or
                        to active comparator in the sildenafil clinical development program.

               2. The dose of sildenafil in the 136 VGR studies ranged from 5 mg to 200 mg. with the
                  majority of the studies investigating 25 mg, 50 mg and 100 mg sildenafil. The
                  cumulative length of exposure to sildenafil across all studies is over 12,965 years. All
                  136 VGR clinical studies have been used to assess melanoma incidence rates by dose,
                  duration, and length of time from sildenafil exposure to AE report.

                   From the 74 DB, PC Dataset, there was 1 melanoma-related event reported in the placebo
                   treated group, which occurred within a parallel study as discussed in answer 1.

                   The incidence rate for the OL (open label) Dataset was defined as the number of
                   sildenafil-treated subjects with at least one event during the OL segment per 100,000
                   person-years (subject exposure to treatment). From the OL Dataset, there were 6 subjects
                   reporting melanoma-related events in the sildenafil treated group. One subject was not
                   included in the incidence rate calculation, because the melanoma-related event was not a
                   TEAE in that the melanoma diagnosis was 16 days after the last dose of study drug. Of
                   the 5 subjects with TEAE, 1 subject was in the 25 mg dose, 3 subjects in the 50 mg group
                   and 1 subject in the 100 mg group. The range of duration of sildenafil exposure to the
                   TEAE onset date for the 5 subjects was 35 to 907 days. The ages of all 5 patients
                   reporting melanoma were: 69, 66, 71, 45, and 71 years of age. The average age was
                   64.4years. The incidence rate of melanoma-related TEAEs per 100,000 person-years for
                   the sildenafil-treated subjects from the OL Dataset was 37.2 (95% CI: 15.5 — 89.38). The
                   SEER database incidence rate for patients 60-64 years of age is 66.2 per 100,000 patient
                   years.16

                   The incidence rates between daily use and prn use of sildenafil could not be calculated by
                   Sponsor for the 136 VGR dataset. Because of lack of cases reporting melanoma-related
                   TEAEs in the 74 DB, PC dataset and small number of cases in the OL data set, further
                   calculations split by dose, duration and length of time from sildenafil exposure were not
                   performed.

                   There were no cases reporting melanoma related events from sildenafil-treated patients
                   From the 14 Revatio completed Phase 2-4 adult arid pediatric studies.

                   Sponsor concludes that the results of this assessment indicate no evidence of an increased
                   risk of melanoma-related events with either sildenafil, at doses of 25, 50 and 100 mg or
                   with Revatio (daily use of sildenafil for the treatment of PAH: adult dose 5-20 mg tid) in
                   sildenafil clinical programs.

          16 SEER incidence rates for the entire SEER database and in patients <65 years and 65+years age adjusted to the
           2000 US standard population; Table 6 of Sponsor's submission, page 23.

                                                                  31


Reference ID: 4123395

                                                                                                                            FDA00000087
                  0123456789 9 879444 34 974443 47 74441345 44
                 Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 32 of 49




                        Reviewer's Continent: Protocol-related adverse event reportingfocuses on acute
                        events that occur either during the protocol or within a short lime thereafter. This
                        analysis will not be able to consider melanomas that occur sometime after PDE5i
                        exposure. Nonetheless, theoretically, this analysis couldpossibly detect a tumor
                        growth promoter effect, and there is no suggestion of that sofar.

                   In the 74 DB, PC dataset, there were 6 DB, PC studies that investigated the daily use of
                   sildenafil. From these 6 DB, PC, daily use studies, there were no cases reporting
                   melanoma-related events. From the OL dataset, there were no open- label studies with
                   daily-use regimen. Therefore, the incidence rates between daily use and pm use of
                   sildenafil could not be calculated for the 136 VGR dataset. There no cases reporting
                   melanoma-related events in patients receiving Revatio.

                   Sponsor concludes that the results of this assessment do not indicate an increase in risk
                   for melanoma-related events with the use of sildenafil or the daily use of sildenafil for the
                   treatment of PAH.

               4. Data retrieved from the SEER database, indicate that in a male population the melanoma
                  incidence rate is higher in subjects over 65 years of age, compared with those below 65
                  years. With further stratification by 5 year age intervals, the age-dependent increase in
                  incidence rate appears more pronounced in individuals 60 years and older.

                   The ages of all 5 patients reporting melanoma in the Viagra OL studies were: 69, 66, 71,
                   45, and 71 years of age. The average age was 64.4 years. The incidence rate of
                   melanoma-related TEAEs per 100,000 person-years for the sildenafil-treated subjects
                   from the OL Dataset was 37.2 (95% CI: 15.5 — 89.38). The SEER database incidence
                   rate for patients 60-64 years of age is 66.2 per 100,000 patient years.17

                   This assessment does not indicate an increase of melanoma treatment related events with
                   the use of sildenafil.

               5. There were no clinical studies within the 136 VGR Database in which more than one
                  PDE5i was used by the same subject; therefore, no analyses could be performed including
                  and excluding such subjects based upon PDE5i use as a concomitant medication or
                  comparator use.

                   In the 14 Revatio completed Phase 2-4 adult and pediatric studies, no other PDE5i were
                   used, except for a single subject participating in a pediatric study who was prescribed
                   tadalafil on the last day of study treatment. There were no melanoma-related events
                   reported from the Revatio clinical study dataset and therefore additional analyses could
                   not be performed.




          17 SEER incidence rates for the entire SEER database and in patients <65 years and 65+years age adjusted to the
           2000 US standard population; Table 6 of Sponsor's submission, page 23.

                                                                  32


Reference ID: 4123395

                                                                                                                            FDA00000088
                 0123456789 9 879444 34 974443 47 74441345544
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 33 of 49



                 Out of the 5 cases who reported melanoma-related TEAEs from the sildenafil OL dataset,
                 there were 2 subjects who had baseline risk factors based upon review of their medical
                 history. One subject,      •=1,        had a documented history of malignant melanoma
                 with no recurrent disease at the time of study entry. During study he was considered to
                 have a relapse of his known past melanoma and eventually died from substantial
                 metastasis of his malignant melanoma. A second subject while taking sildenafil from
                 August 21, 1998 until November 10, 1998, on October 1, 1998, underwent excision for a
                 lesion behind the ear. A surgery report indicated that a biopsy was done on ••=1
                 =,     which revealed a pre-existing left auricular tumor which had existed for 4-5 years
                 and appeared to be a malignant melanoma.

                  There were no cases reporting melanoma-related events from the Revatio clinical dataset.

                  Basal cell carcinoma has no causal mechanistic relationship to PDE5i use. The incidence
                  of basal cell carcinoma (BCC) has been used as a negative control in 2 melanoma
                  epidemiologic studies. It is expected that there should be no increase of BCE in PDE5i
                  exposed patients as compared to non -exposed to PDE5i subjects. If, therefore, an
                  association is found between basal cell carcinoma and PDE5i use; this association may
                  reflect confounding lifestyle factors and other factors associated with PDE5i use and
                  melanoma occurrence and not to PDE5i use.

                  Analysis 1: A search of the 61 DB, PC parallel studies identified 9 subjects with the PT
                  Basal cell carcinoma in the sildenafil-treated group and 4 subjects in the placebo group.
                  Incidence rate for the sildenafil and placebo treated subjects per 100,000 Person-Years
                  were 428.1 (95% CI: 133.1, 723.1) and 277.8 (95% CI: 4.7, 551.0). The relative risk was
                  1.54 (95% CI: 0.43, 5.46). Due to the small numbers of basal cell carcinoma cases in
                  each treatment arms the 95% CIs for the incidence rates are quite wide. The 95% CI of
                  the RR crosses 1.0 indicating no statistically greater risk is observed in the Viagra group.

                  Among the 136 VGR studies, there were three OL and one DB, PC trials investigating
                  sildenafil use compared with active comparator, including tadalafil, apomorphine
                  hydrochloride, phentolamine mesylate and isosorbide mononitrate. There were no cases
                  reporting the PT Basal cell carcinoma in any of treatment arms in the studies with active
                  comparator; therefore, the incidence rate is zero for both sildenafil and active comparator
                  and the relative risk could not be calculated.

                  For Revatio, no cases of basal cell carcinoma were reported from any placebo-controlled
                  studies. There were 3 subjects with basal cell carcinoma reported in the 2 adult long-term
                  extension studies (A1481142 and A1481153), in which sildenafil was the only study
                  treatment. Therefore relative risk of Revatio versus placebo could not be calculated for
                  the incidence of basal cell carcinoma.

                  Analysis 2: Incidence rate for the sildenafil and placebo treated subjects per 100,000
                  Person-Years were 428.1 (95% CI: 133. 1, 723. 1) and 277.8 (95% CI: 4.7, 551.0),
                  respectively. The relative risk was 1.54 (95% CI: 0.43, 5.46). This CI includes 1.0. The
                  incidence rate for the OL Dataset is 141.7 (95% CI: 90.4 — 222.1) per 100,000 person-
                  years, which was lower than the incidence rate observed in either the placebo group or the

                                                           33


Reference ID: 4123395

                                                                                                           FDA00000089
                 0123456789 9 879444 34 974443 47 7444134544
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 34 of 49




                  sildenafil group in the DB, PC studies". The incidence rate has not been further
                  calculated split by dose, duration and length of time from sildenafil exposure to AE
                  report. The Sponsor's reasons for not doing the calculations are complexity of study
                  design and variability in PRN dosing.

                  The Sponsor provided a summary table of basal cell carcinoma cases by dose, duration
                  and length of sildenafil exposure.

                        Reviewer's Comment: Without knowing the frequency ofexposure for each subject,
                        this data is not usefulfor estimating risk by dose, duration and length ofexposure.
                        The complexity of the study designs and variability in dosing, in my opinion, make
                        these analyses confounded if done. The relative risk noted in Analysis 1is the most
                        usefulparameter thusfar.

                  Analysis 3: The comparison of incidence rates of basal cell carcinoma by treatment
                  groups were calculated from the 3, daily-dose, parallel studies and 58 PRN parallel
                  studies from the 74 DB, PC Dataset studies (61 DB, PC parallel studies). A search of the
                  3 daily-dose, parallel studies identified 3 subjects with the PT Basal cell carcinoma in the
                  sildenafil-treated group (N=526) and 0 subjects in the placebo group (N=317). The
                  incidence rate for the sildenafil treated subjects per 100,000 person-years was 2630.
                  Since there were no cases reported in the placebo-treated subjects, the incidence rate for
                  placebo is zero.

                  A search of the 58 PRN parallel studies identified 6 subjects in the sildenafil treated
                  group (N=8249) and 4 subjects in the placebo treated group (N=6140). The incidence
                  rates for sildenafil and placebo treated groups per 100,000 Person-years were 294.5 and
                  294.7, respectively. The basal cell incidence was higher in prn treated patients than it was in
                  once daily treated patients.

                        Reviewer's Comment: The reasonfor the discrepancy in incidence ofbasal cell carcinoma
                        between daily use andPRNuse is unknown, hut the numbers qlcases are small. Later in
                        this review, we note that the incidence ofbasal cell carcinoma with daily dosing of
                        tadalafil is slightly higher than the incidence ofpm dosing. Again, this discrepancy
                        involves small numbers and does not appear reproduciblefbr other .PDE5i's.

                  Analysis 4: Reporting of basal cell carcinoma cases to cancer registries is not required in
                  the US, and thus, these cases are not captured within the SEER database.

                  Analysis 5: There are no clinical studies within the VGR in which more than one PDIE5i
                  was used by the same subject.

                  Analysis 6: From the 136 study VGR Database, there were 28 subjects who reported the
                  PT Basal cell carcinoma. Of these, a total of 11 subjects were identified with baseline
                  risk factors for basal cell carcinoma based upon a review of the available medical history
                  and those risk factors included: past or present history of malignant melanoma, solar
                  keratosis, basal cell carcinoma, skin cancer, tobacco abuse, and nicotine dependence. One
                  subject was placebo treated and 10 were sildenafil treated. Five subjects were from the

                                                             34


Reference ID: 4123395

                                                                                                                FDA00000090
                 0123456789 9 879444 34 974443 47 7444134544
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 35 of 49



                  74 DB, PC Dataset and 6 were from the OL Dataset. These subjects have been excluded
                  from the analysis. The Sponsor has calculated the • ' for basal cell carcinoma in
                  sildenafil treated patients compared with placebo as RR=1.07 (95% CI: 0.23-5.09).

            Table 18: Incidence Rates and 95% Cl of Basal Cell Carcinoma by Treatment Group — in the 61
                                           DB, PC Parallel Studies of Viagra
                   Treatment      Number of       Number of          Total     Weighted      95% CI of
                     Group          Subjects      Subjects in     Exposure to  Incidence     Incidence
                                 with Events      Treatment        Treatment    Rate per        Rate
                                                    Group         (in Person-   100,000
                                                                     Years)     Person-
                                                                                 Years
                     Viagra            5             8771                1998    226.3     [15. 1, 437.5]
                    Placebo            3            6456                 1361    21 1. 1    [0.0, 451.0]
               Source: Table 13 of Sponsor's IR Response, page 40

           Table 19: Incidence Rate of Basal Cell Carcinoma in the OL Dataset of Viagra
               Number of        Total Number of Total Exposure to Incidence Rate per          95% CI of
             Subjects with      Patients Treated        Treatment        100,000 Person-    Incidence Rate
                 Events                             (in Person-Years)         Years
                   13                19297                13404               97.0           [56.3, 167.0]
            Source: Table 14 of Sponsor's IR Response, page 40

            The results of the overall analyses indicate that there are a very small number of cases in the
            VGR reporting melanoma-related TEAEs in sildenafil treated subjects (N=5). RR could be
            calculated for studies with zero events in the Viagra group and non-zero events in the placebo
            group but not for studies with zero events in the placebo arm. These facts limit the ability to
            calculate and interpret the incidence rates and RR. The Sponsor concludes a formal evaluation
            of potential association with dose, duration or length of treatment with Viagra would not have
            been meaningful. No trend or pattern was apparent. Daily dose assessment did not identify any
            additional melanoma events. The melanoma incidence rates for the Viagra Open Label (No
            Control) Dataset were in general alignment with SEER incidence rates. The relative risk for
            basal cell carcinoma in association with Viagra use was 1.07 (95% CI: 0.23-5.09).

            Sponsor concludes that these analysis reflect no increase in risk of melanoma-related events
            with use of sildenafil, including both PRN therapy for ED and daily use therapy for PAH.

                        Reviewer's Comment: The case number for melanoma was small. There is no
                        indication that sildenafil is a melanoma growth promoter.

           4.5.2 Bayer: Vardenafil

          On July 29, 2016, Bayer responded to the FDA IR. The Bayer response pertains to both Levitra
          (NDA 21400) and Staxyn (NDA 200179). Both these products contain vardenafil as the active
          ingredient. The IR response is the cumulative experience for both products. The Bayer analyses
          are based on the following datasets:
                  • Bayer's Global Integrated Analysis Database (GIAD) which includes clinical studies
                       from Phase II B through Phase IV for vardenafil, and

                                                         35

Reference ID: 4123395

                                                                                                           FDA00000091
                 0123456789 9 879444 34 974443 47 74441345844
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 36 of 49




                   •     The Safety Analysis Set (SAF).

            Bayer conducted analyses using 4 data pools, as follows:

              Pool 1:       Comprising 40 placebo-controlled studies
                            (N=5,706 placebo, N=9359 vardenafil)
              Pool 2:       Comprising 9 active-controlled studies
                            (i.e., 7 sildenafil-controlled studies: N=1,694 sildenafil, N=1,918 vardenafil;
                            and 2 tadalafil-controlled studies: N=666 tadalafil, N=680 vardenafil)
                            In this pool, in crossover studies, subjects are considered as having received
                            both treatments if they received each treatment at least once.
               Pool 3:      Comprising 16 non-controlled studies (N=6,596)
                            This pool includes 4 non-controlled extension studies. For these extension
                            studies, incidence rates were calculated based on the number of subjects
                            entering the extension studies.
               Pool 4:      Comprising all 62 studies included in GLAD (= total vardenafil experience),
                            e.g., 50 IR (Levitra) and 2 ODT (Staxyn) studies (N— 17,952 vardenafil)

           Bayer noted that 3 studies were placebo as well as active-controlled and were therefore included
           in both Pool 1 and Pool 2. There were no ocular melanomas noted in the entire clinical trial
           experience. All further discussion refers to skin melanomas.

                1. In placebo-controlled studies (Pool 1), there are no subjects with melanoma (including
                   ocular melanoma) at all (0/9,359 vardenafil, 0/5,706 placebo). In active-controlled
                   studies (Pool 2), there are no subjects (0/2360 active comparator, 0/2598 vardenafil)
                   with melanoma (including ocular melanoma).

                2. Tables 20-22 shows all the Sponsor's analysis using Pool 4, comprising all 62 studies
                   included in the GIAD (= total vardenafil experience), e.g., 50 immediate release (IR)
                   Levitra and 2 orally disintegrating (ODT) Staxyn studies (N=17,952 vardenafil).

                  Table 20: Subjects with Melanoma AEs by Vardenafil Dose in the Bayer Global Integrated
                  Analysis Database (GLAD Pool 4)
                  Preferred                                                Vardenafil
                  Term                    2.5 mg             5 mg            10 mg               20 mg          Flex dose*
                                          n=173              n=674          n=5577               n=4585          n=6943

                  Malignant                   0                 0           1 (0.018%)         1 (0.22%)        1 (0.014%)
                  Melanoma
                  * All subjects who received at least 2 different doses are summarized under vardenafil flex dose for the
                  purpose of this analysis. including vardenafil unknown dose, 10mg, 20 mg, vardenafil od (once daily),
                  vardenafil od    vardenafil, vardenafil forced titration, and vardenafil flex dose.
                  Source: Table I ofSponsor's IR Response, page 9.




                                                                    36


Reference ID: 4123395

                                                                                                                             FDA00000092
                 0123456789 9 879444 34 974443 47 74441345 44
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 37 of 49



                  Table 21: Number of Subjects with Melanoma AE by Vardenafil Treatment Duration in the
                  Bayer Global Integrated Analysis Database (GIAD Pool 4)
                  Preferred                                Treatment Duration
                  Term            Missing   <3 months 3-6 months 6 mos-1 yr        1-1.5 yrs  >1.5 yrs
                                    n=4      n=12,684       n=2665      n=1986       n=92      n=521




                  Malignant           0             0             0           1             1             1
                  Melanoma                                                (0.050%)      (1.087%)      (0.192%)
                  Source: Table 2 of Sponsor's IR Response, page 9.

                  Table 22: Number of Subjects with Melanoma AE by Relative Days from Treatment Start
                  to AE Start in the Bayer Global integrated Analysis Database (GIAD Pool 4)
                      Preferred Term        Relative Days from Start of AE            Vardenafil
                                                 to Start of Treatment                 N=17,955
                  Malignant Melanoma                 <14 days                                 0
                                           15 days-< 1 month (30 days)                        0
                                          31 days-<6 months (180 days)                        0
                                             181 days-<year (360 days)                   1 (0.006%)
                                                    >360 days                           2 (0.0011%)
                                                       Total                             3 (0.017%)
                  Source: Table 3 of Sponsor's IR Response. page10.

                  Reviewer's Comment: Two of the three vardenafil-treated melanoma patients had been
                  previously treated with sildenafil.

                  Reviewer's Comment: With these low melanoma incidence rates, the requested analyses
                  comparing vardenafil to placebo, and assessing incidence rates by dose, duration, and
                  length of time from vardenafil exposure to start of AE do not reveal any meaningful
                 .findings. There is no indication of a dose response. In addition, there is no indication that
                  vardenafil is a melanoma growth promoter.

                3. For their Analysis 3, Bayer did a comparison of melanoma AE incidence rates between
                   daily use and ad lib use. This analysis was based also on Pool 4 — the GIAD.

                  Table 23: Melanoma AE by Daily Vs. PRN Treatment Group in the Bayer Global
                  Integrated Analysis Database (GIAD Pool 4)
                  Preferred Term                            Vardenafil Dosing Groups
                                                 OD                    BID                PRN
                                                n=456                 n=129             n=17,367
                  Malignant                       0                        0                   3 (0.17%)
                  Melanoma
                   Source: Table 7 of Sponsor's IR Response, pagel3

                   Reviewer's Comment: The numbers of subjects with daily dosing of vardenafil are too
                   low to allow for any trend conclusions.


                                                            37


Reference ID: 4123395

                                                                                                            FDA00000093
                 0123456789 9 879444 34 974443 47 74441345!44
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 38 of 49



                4. For their Analysis 4, Bayer conducted an analysis of melanoma AEs from their
                   uncontrolled vardenafil studies. In the subset of 16 non-controlled studies (n=6,596),
                   there were 3 subjects with melanoma who received vardenafil (3/6596 [0.1%]). The
                   overall incidence rates of melanoma among all male and white male patients exposed to
                   vardenafil (using Pool 4) were lower than the reported SEER incidence rates for all ages
                   except for Whites, aged 45-54 years. In the two age groups encompassed by this age
                   span, the incidence rates were higher in the vardenafil non-controlled studies than the
                   SEER incidence rates. In the subset of patients included in non-controlled clinical trials
                   (Pool 3), the incidence rates of melanoma were higher than expected based on SEER
                   incidence rates for all ages, but in the high risk age categories (60-85+) there were
                   0/6104 melanoma cases for Pool 4 and 0/2156 melanoma cases for Pool 3.

           Table 24: Melanoma Age Adjusted AE Reporting Rates for Non-Controlled Vardenafil Studies vs
           the Total Vardenafil Population vs SEER Incidence Rates
            Patient Age at         SEER Incidences         GIAD Total         GIAD Non-controlled
            Diagnosis              2009-2013               (Pool 4)           (Pool 3)
            (selected brackets)
                                    All males or White Males Rate per 100.000
            All Ages                All: 28.5                   All:16.7 (3/17952)     All: 45.5 (3/6596)
                                    White:33.3                  White: 23.8(3/12596)   White: 56.3(3/5325)
                                       Age Brackets Where Seer Rates Were Exceeded
            45-49                   All: 20.9                   All: 45.9 (1/2178)     All: 119.5 (1/837)
                                    White: 25.4                 White: 70.9(1/1410)    White: 149.3(1/670)
             50-54                  All: 33.0                   All: 32.7 (1/3054)     All: 88.3 (1/1132)
                                    White: 39.2                 White: 47.2 (1/2109)   White: 109.4 (1/914)
             55-59                  All: 45.5                   All: 27.5 (1/3633)     All: 72.7 (1/1375)
                                    White: 53.5                 White: 37.3 (1/2683)   White: 88.7 (1/1127)
                                 No Incidence of Melanoma in these High Risk Age Brackets
            60-85+                                              All: 6104 (0/6104)     All: 2156 (0/2156)
                                                                White: 4605 (0/4605)   White: 1784 (0/1784)
           Source: Table 9 of Sponsor's IR Response, page] 6

                     Reviewer 's Comment: The above analysis is dependent on 3 cases of melanoma two of
                     which had been pre-treated with sildenafil. There is an absence of melanoma among
                     high risk patients (age >65 years). With this small number of melanoma AE's, and no
                     cases in the highest risk age category, it is difficult to make any statement about a
                     trend.

                5. Bayer calculated that a relative risk of melanoma by use of other PDE5i compared to no
                   use of other PDE5i. That • ' was 3.123 with a 950/0 CI (RR) of [0.403; 42.374 which
                   includes 1.0]. In Pool 4, the incidence of melanoma in subjects that had received no
                   previous or concomitant PDE5i was 0.009% (1/10943). The incidence of melanoma in
                   patients that had received previous or concomitant PDE5i was 0.029% (2/7009). In the
                   patient who developed melanoma without prior/other PDE5i exposure, the lesion
                   occurred at greater than 360 days after exposure to vardenafil. Of the 2 patients with
                   previous exposure to other PDE5i, one lesion occurred after 360 days following
                   vardenafil exposure and one lesion occurred between 181 and 360 days following



                                                               38

Reference ID: 4123395

                                                                                                              FDA00000094
                 0123456789 9 879444 34 974443 47 7444134544
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 39 of 49



                    vardenafil exposure. No melanomas occurred in daily vardenafil use patients regardless
                    of previous PDE5i use status.

                    Reviewer 's Comment: The above analysis is dependent on 3 patients with an AE of
                    melanoma, two of which had been previously with sildencrfil. With this small number of
                    melanoma AEs, it is difficult to make any statement about a trend.

                6. To address Analysis #6, Bayer identified the following risk factors: age>60 years,
                   Caucasian race, and the following skin lesions: precancerous, xeroderma pigmentosum,
                   actinic keratosis, dysplastic nevus, congenital melanocytic nevus, tanning and heavy
                   ultraviolet light exposure. Pool 4 was used for the analysis. The number of subjects
                   with any of the above risk factors is shown in the table below:

                         Table 25: Subjects with Risk Factors in Medical Histor
                            Age
                            <60 years                        1 1,827 (66.1%)
                            >60 years                        6,069 (33.9%)
                             Race
                            Other                            5,356 (29.9%)
                            White                            12,540 (70.1%)
                            Age and Race
                            <60 years and other              3,857 (21.6%)
                            >60 years or white               14,039 (78.4%)
                            Treatment group
                            (vardenafil dose)
                            2.5 mg                           173 (1.0%)
                            5 mg                             672 (3.8%)
                             1 Omg                           672 (3.8%)
                            20 mg                            4,566,913 (38.6%) 8 (25.5%)
                            flexible dose
                          Source: Table 20 of Sponsor's IR Response, page 26

                   All 3 subjects with melanoma are of White race; therefore, there are no melanoma cases
                   in the "no risk factor group." The Sponsor has then recalculated melanoma incidence
                   for risk factors included and excluded relative to drug dose, treatment duration and time
                   to onset following vardenafil therapy. The incidence results were minimally higher for
                   these analyses. The incidence of melanoma for any risk factor was 3/14095 (0.021%)
                   versus 0/3857 for patients with no risk factors.

                    Reviewer 's Comment: This analysis did not add any new information, in my opinion.

                    In the overall evaluation of data (Analysis 8), Bayer stated that owing to the low
                    melanoma incidence rates, the requested analyses did not reveal any meaningful
                    findings. The overall incidence rates of melanoma among patients exposed to
                    vardenafil was lower than the reported SEER melanoma incidence rates except for 2 of
                    the three age groups in which cases of melanoma were seen (but not higher than SEER

                                                          39

Reference ID: 4123395

                                                                                                          FDA00000095
                 0123456789 9 879444 34 974443 47 7444134 44
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 40 of 49



                    incidence rate in the highest risk age category). Due to the low number of melanoma
                    cases observed as well as the absence of melanoma among high risk patients (age>65
                    years), the meaningfulness of these findings is questionable.

                   Reviewer's Comment: We agree with Bayer's overall conclusion.

          Bayer's analysis of basal cell carcinoma (BCC) AEs from the vardenafil clinical studies is
          provided below:

              For Analysis 1, in placebo-controlled studies, there 3 subjects with a basal cell carcinoma
              (BCC) AE, as follows: 2/9359 [0.021%] vardenafil versus 1/5706 [0.018%] placebo. In
              active control studies, there were no occurrences of BCC.

              For Analysis 2, in placebo-controlled studies, there were 2 subjects with BCC under
              vardenafil treatment, Subject 1 (1/207) had been treated with vardenafil flexible dose once
              daily (od), while Subject 2 (1/2922) had been treated with vardenafil 10 mg and then
              switched to vardenafil flexible dose, e.g., from 10 mg to 20 mg, after 33 days. The time from
              the first vardenafil dose to the start of AE was 256 days for Subject 1 and approximately 80
              days (incomplete date) for Subject 2. One subject with basal cell cancer was treated with
              placebo. The time from the first placebo dose to the start of AE was 13 days. There were no
              cases of BCC in active-controlled studies. There does not appear to be a dose response for
              BCC in response to vardenafil therapy. There appears to be no indication of a response of
              BCC to vardenafil treatment duration. The time to onset to BCC while on vardenafil is earlier
              than the time to onset for melanoma while on vardenafil.

              For Analysis 3, in Pool 4, the incidence of BCC in once daily vardenafil dosed patients
              exceeds that of prn dosed patients, but is based on 1 case only. No bid dosed patient
              developed BCC. The numbers of daily dosed patients are small. Based upon the small
              numbers of daily dosed vardenafil patients a meaningful comparison cannot be made. These
              results do not support the observed increase in BCC with daily use of vardenafil.

              In Analysis 4, Bayer stated that there are no SEER data for BCC in the US.

              In Analysis 5, in Pools 1 and 5, 5/8 BCC subjects received sildenafil prior to study start (4/7
              vardenafil and 1/1 placebo). In Pool 4, 3/10943 (0.46%) of no other PDE5i exposure subjects
              had BCC versus 4/7009 (0.057%) of patients who reported use of other PDE5i medications.
              The times of onset did not appear significantly different based upon previous PDE5i
              exposure status. These BCC cases appeared in the 10 -20 mg vardenafil dose groups. The
              subject numbers are too small to provide meaningful data for BCC incidence in daily
              vardenafil dosed subjects previously exposed to PDE5i medication.

              In Analysis 6, all BCC patients were Caucasian: therefore, all BCC patient did have a
              melanoma risk factor. Using Pool 4, the incidence of BCC in the 3857 subjects with no risk
              factor was 0/3857. The incidence of BCC in 14095 subjects with any risk factor was 0.05%
              (7/14095).



                                                          40


Reference ID: 4123395

                                                                                                            FDA00000096
                 0123456789 9 879444 34 974443 47 7444134744
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 41 of 49



              Bayer states that the overall analyses for BCC did not elicit meaningful findings. The
              Sponsor observes that most cases of melanoma and BCC had a history of PDE5i use before
              entering the study. The Sponsor believes that this fact supports the finding noted in previous
              epidemiology studies that PDE5i users may have an increased risk of melanoma and BCC
              due to a different life style with higher sun exposure and melanoma is not caused by PDE5i
              use.

                   Reviewer's Comment: We agree with Bayer's overall conclusion


           4.5.3 Lilly: Tadalafil

          Lilly responded to the information request August 11, 2016. The tadalafil clinical trial database
          was searched cumulatively through 15 June 2016 for cases of treatment-emergent skin and
          ocular melanoma, and basal cell carcinoma. The searches were conducted using MedDRA,
          Version 19.0. All data from completed clinical trials of tadalafil in the treatment of ED or BPH
          were searched. The preferred terms (PTs) utilized for the search are as follows:
                 • Melanoma — all PTs under the high level terms (HLT) of 'Skin melanomas
                    (excluding ocular)' and 'Ocular melanomas'
                 • Basal cell carcinoma — PT 'basal cell carcinoma'.
          An event was considered treatment-emergent if the event was first reported, or worsened in
          severity, after randomization, or initiation of open-label treatment. Results were summarized for
          the overall population as well as separately by dosing regimen to minimize potential bias
          introduced by pooling of heterogeneous populations. Within the tadalafil ED and BPH
          development programs, on-demand treatment (PRN; as needed) dosing was only examined
          within ED patients (while a once daily [QD] dosing regimen was examined in both ED and
          BPH).

           The search in the clinical trial database utilizing the HLTs for skin and ocular melanoma
           identified a total of 4 tadalafil-treated patients with AEs of skin melanoma. There were no
           placebo patients with melanoma AEs. The search also identified 6 tadalafil-treated patients
           with events of basal cell carcinoma (BCC) and 2 placebo patients with BCC. One patient had
           an event of BCC while treated on placebo and an additional event while treated with tadalafil.
           There were no cases of ocular melanoma in the clinical trial database. For all cancers
           evaluated, no statistically significant difference in incidence rates was observed between
           placebo and tadalafil as all confidence intervals contained 0.




                                                          41


Reference ID: 4123395

                                                                                                            FDA00000097
                   0123456789 9 879444 34 974443 47 7444134 44
                 Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 42 of 49



           Table 26: Melanoma and Basal Cell Carcinoma TEAEs across All Tadalafil ED and BPH Studies
           by Dosing Regimen
            Dosing Regimen    Subjects with TEAE/       Incidence Rate (%)       Incidence Rate
                              Number of Subjects                                 (95% CI)
                                                   Melanoma
            PRN                   2/17457                    0.01 %                    (0.00, 0.04)
            QD                    2/6710                     0.03%                     (0.00, 0.11)
            Overall               4/24148                    0.02%                     (0.00, 0.04)
                                                  Basal Cell Carcinoma
            PRN                   3/17457                    0.02%                     (0.00, 0.05)
            QD                    3/6710                     0.04%                     (0.01, 0.13)
            Overall               6/24148                    0.02%                     (0.01, 0.05)
          Source: Table 5.3 of submission, page 14

           Lilly provided the following responses to the Analysis questions for melanoma AEs:

                  1. For Analysis 1: There were 2 cases of melanoma in the ED PRN indication. There were
                      no cases in placebo-controlled QD trials of ED or BPH.

           Table 27: Melanoma and Basal Cell Carcinoma TEAES in Double-Blind Tadalafil Studies by
           Dosing Regimen
            Dosing    Placebo                        Tadalafil                     Treatment
            Regimen                                                                Difference
                      Cases/    IR (%)    Incidence Cases/     IR (%)   Incidence IR            RR
                      Total               per PY     Total              per PY     (95%   CI)   (95% CI)
                      subjects                       subjects
                                                     Melanoma
            PRN       0 /1982   0%        0          2 /4730   0.04%   1.788       0.04         NA
                                                                                          (-0.02, 0.10)
            QD          0 /3086    0%        0            5 /5475    0%        0          NA              NA
            Overall     0 /5209    0%        0            2 /10205   0.02%     0.824      0.02            NA
                                                                                          (-001.0.05)
                                                     Basal Cell Carcinoma
            PRN         1 /1822    0.05%     2.354        0 /4730    0%        0          0.05            NA
                                                                                          (-0.15, 0.05)
            QD          1 /3086    0.05%     1.635        1 /5475    0.02%     0.764      -0.01           0.560
                                                                                          (-0.09, 0.06)   (0.035,
                                                                                                          8.955)
            Overall     2 /5209    0.04%     1.601        1 /10205   0.01%     0.412      -0.03           0.257
                                                                                          (-0.09, 0.03)   (0.023,
                                                                                                          2.839)
          Source: Table 5.1 of submission, page 11; NA -data not available

                      Reviewer 's Comment: This comparison does not indicate a significant indication for
                      causal association or for tumor growth promotion for Cialis and melanoma.

                  2. For Analysis 2: There were only 4 cases of melanoma to be analyzed by dose, duration,
                     and length of time from tadalafil exposure. There is a fifth patient who had pre-existing
                     melanoma. This patient is not considered as the case was classified as being not
                     treatment emergent.

                                                             42


Reference ID: 4123395

                                                                                                                    FDA00000098
                 0123456789 9 879444 34 974443 47 7444134544
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 43 of 49




           Table 28: Clinical Trial Melanoma Cases
            Patient Age         Indication for use Dose at Time of      Time to Onset of     Study Type
                                                   Event                Event (days)
            50                 ED                  5 mg QD              100                  Double Blind
            63                 ED                  20 mg PRN            43                   Double Blind
            79                 ED                  20 mg PRN            7                    Double Blind
            82                 ED/BPH              5 mg Q               134                  Open Label
                                                                                             Extension
          Source: Table 5.4 of submission, page 15

                    Reviewer 's Comment: The number of cases is too small to allo►n any meaningful
                    conclusions,for this analysis.

                3. For Analysis 3: This analysis compares melanoma incidence rates between daily use
                   and pm use of tadalafil in double-blind studies. The reader is referred to Table 27. The
                   incidence of melanoma AEs is higher in the pm group than in the once daily group. The
                   time to onset from start of therapy to the AE is also longer in the once daily group than
                   it is in the pm group. Table 29 below summarizes incidence rates in open-label
                   studies.

                   Reviewer 's Comment: The above result does not support a cumulative exposure effect
                   for tadalafil, but the numbers are quite small.

           The following table provides incidences rates or melanoma and BC AEs in open-label tadalafil
           studies.

               Table 29: Incidence Rates of Melanoma and Basal Cell Cancer AEs in Open-Label Tadalafil
               Studies
                Dosing Regimen            Case Numb Total           Incidence Rate (%)    Incidence Rate
                                          Population                                      (95% Cl)
                                                             Melanoma
                PRN                       0 9372                    0%                    (0.00-0.03)**
                PRN (age>=50)             0 /6787                   0%                    (0.00-0.04)**
                QD                        1 /2429                   0.04%                 (0.00-0.26)
                QD (age >=50)             1 /2028                   0.05%                 (0.00-0.27)
                Overall                   1 /12142                  0.01%                 (0.00-0.10)
                Overall (age >=50)        1 /8824                   0.01%                 (0.00-0.06)
                                                       Basal Cell Carcinoma
                PRN                       3 /9732                   0.03%                 (0.01-0.09)
                PRN (age>=50)             3 /6787                   0.04 %                (0.01-0.13)
                QD                        2 /2429                   0.08%                 (0.01-0.30)
                QD (age >=50)             2 /2028                   0.10%                 (0.01-0.36)
                Overall                   5 /12142                  0.04%                 (0.01-0.10)
                Overall (age >=50)        5 /8842                   0.6 %                 (0.02-0.13)
                Source: Table 5.2 of October 14, 2016 submission (Seq 0110) which corrected an error in Table
                5.2 in the original submission: ** CI calculated using the 3 over N rule

                                                           43


Reference ID: 4123395

                                                                                                                FDA00000099
                  0123456789 9 879444 34 974443 47 744413444
                 Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 44 of 49




                     Reviewer's Comment: The open label data do not support a statistically significant
                     effectfor tadalafil and melanoma. The results relative to basal cell cancer argue
                     against a causal or growth promoting role for tadalafil and melanoma.

                 4. For Analysis 4: Results in uncontrolled studies compared to SEER results. In SEER,
                    the overall age-adjusted incidence rate of melanoma was 23.77/100,000 (0.02%) in
                    2013. Specifically, the age-adjusted incidence rate of melanoma among Caucasian men
                    aged 50 years and older was 110.03/100,000 (0.1%) in 2013. There was only 1
                    melanoma case in an open-label study of ED or BPH. The overall incidence rates of
                    melanoma from these studies are similar to the rates described in SEER. In open-label
                    studies, the overall rate of melanoma was 0.02% for under and over 50 years of age.

                 5. For Analysis 5: There were no cases in which more than one PDE5i was used by the
                    same subject at the same time or separately for either basal cell cancer or melanoma.

                 6. For Analysis 6: Cases in which melanoma risk factors were present. Table 28 identifies
                    all 4 melanoma cases as >= 50 years of age. All melanoma subjects including the non-
                    treatment emergent melanoma case were Caucasian.

           The Sponsor's conclusion for tadalafil and melanoma are combined and shown below. The
           Sponsor believes that the evidence does not show an effect of tadalafil on melanoma or BCC.

           Lilly provided the following responses to the Analysis questions for basal cell cancer (BCC)
           AEs:

                    The Sponsor provided a comparison of incidence rates for BCC for placebo and Cialis
                    The Sponsor provided BCC incidence rates by dose, duration and length

           Table 27: Basal Cell Cancer Cases in Tadalafil Clinical Trials
           Age           Indication    Dose at        Dose           Time to                  Risk             Trial Type:
                         for Use       Event Time     Frequency      Onset(days)              Factors          Comments
                                                                                                                  en label
           65              ED              2.5 mg           PRN              459              Caucasian        °P
                                                                                                               extension
           70              ED              20 mg            PRN              204              Caucasian        Open label
                                                                                                               extension
           73*             ED                               PRN              63                                Double-blind/
                                            Placebo                                           Caucasian:       Open label
                                                                                              previous skin
                                                                                                               extension
                                                                                              neoplasm x2
                                                                                                               Open label
           65              ED/BPH           5 mg            QD               51               Caucasian:       extension
                                                                                              Previous basal
                                                                                              cell carcinoma
                                                                                                               Open label
           80              ED/BPH           5 mg            QD               208              Caucasian        extension
                                                                                                               Double-blind
           63              ED/BPH           Placebo         QD               5                Caucasian
           75              ED/BPH           5 mg            QD               77               Caucasian        Double-blind
          *This patient experienced basal cell carcinoma while on placebo. The lesion was removed prior to completing the
          stuck The patient enrolled in an open label extension and in the baseline study period, the BCC was not present. In
          the open label extension after dosing with tadalafil 20 mg, patient experienced onset ofa new basal cell carcinoma.
          Source: Table 5.6 of submission, page 17.

                                                                  44


Reference ID: 4123395

                                                                                                                               FDA00000100
                 0123456789 9 879444 34 974443 47 744413444
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 45 of 49




                   Reviewer's Comment: Two patients had had previous basal cell carcinomas. One was a
                   placebo subject and one was a 5 mg one daily tadalafil subject. Eliminating both
                   patients yields an overall incidence rate for basal cell carcinoma of 0.09% (5/5558
                   1:95%CI (0.03-0.2I) versus 0 for placebo. This positive result for a negative control
                   argues against a causal role or growth promotional role for tadalafil and melanoma in
                   the time periods covered by these studies.

              3. To compare BCC incidence rates between tadadafil daily use and tadalafil pin use, the
                 reader is referred to the previous tables. In the double—blind, placebo controlled studies,
                 no statistically significant incidence rate differences were noted. In open-label studies,
                 (see previous table) there was an increase in BCC AEs in tadalafil subjects and there was
                 not an increase for melanoma. Across all ED and BPH studies (see previous table), there
                 was there was an increase in BCC AEs in once daily tadalafil subjects only and there was
                 not an increase for melanoma in any category.

                   Reviewers Comment: This result for a negative control argues against a causal role or
                   growth promotional role for tadalafil and melanoma in the time periods covered by
                   these studies.

              4. In comparing basal cell carcinoma incidence rates to demographically matched SEER
                 rates, it is noted that data for basal cell carcinomas are not tracked by cancer registries.
                 Among men aged 40-75 years of age in the United States, the age-adjusted incidence rate
                 of BCC ranged from 606-1488 cases per 100,000 person years. The incidence rates of
                 BCC in tadalafil open label studies of ED and BPH were lower than rates described in the
                 literature. The reader is referred to previous tables.

              5. There were no cases in which more than one PDE5i was used by the same subject at the
                 same time or separately for either BCC or melanoma.

              6. Baseline risk factors for BCC were reported in all cases of BCC. The reader is referred to
                 Table 5.6. All patients were Caucasian and over 65 years of age. Two of the patients had
                 had previous basal cell carcinomas.

          The Sponsor's overall conclusions are that for all cancers evaluated, no statistically significant
          difference in melanoma incidence rates was observed between placebo and tadalafil in the
          clinical trial database. In the open-label extension (OLE) trials the incidence rates of melanoma
          were similar to the SEER age-adjusted incidence rate of melanoma among Caucasian men aged
          50 years and older (0. 1%) and the SEER overall age-adjusted incidence rate of melanoma
          (0.02%) in 2013. For basal cell carcinoma in OLE trials, the incidence rates were lower than the
          range of 606 1,488 cases per 100,000 person years reported in the literature.

           Based upon totality of evidence from all currently available data sources, Lilly concludes that
           there is no causal association between tadalafil exposure and melanoma or basal cell carcinoma.

                  Reviewer's Comment: I concur with Sponsor's evaluation and conclusion.


                                                          45


Reference ID: 4123395

                                                                                                          FDA00000101
                 0123456789 9 879444 34 974443 47 7444134844
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 46 of 49




                  Reviewer 's Overall Comment on Sponsor's Responses to FDA Information Requests:
                  Clinical trial and PDE5i Sponsor postmarketing data overall do not suggest a melanoma
                  signal.

           5.     Office of Pharmacovigilance and Epidemiology Review
           DPV-II identified 203 cases of melanoma in patients receiving a PDE5i, of which 190
           reported use of sildenafil. A total of 93 out of 95 cases with a documented reason for use
           reported erectile dysfunction as the indication. Despite chronic and more frequent dosing, we
           only identified one case reporting melanoma in situ in a female patient on PDE5i for pulmonary
           arterial hypertension (PAH). Because of a lack of documented PDE5i dose information in the
           case series, DPV-II was unable to comment on a dose-response relationship. Furthermore, the
           cases lacked documentation of melanoma risk factors such as genetic and lifestyle factors that
           may play a role in the onset of melanoma. It was noted a large proportion of the 203 cases were
           reported by lawyers (n=174) and by consumers (n=5) in response to class action lawsuits soon
           after the Li et al. publication.

           Considering the intermittent (and therefore inconsistent) exposure of PDE5i in the treatment of
           ED, the long onset latency of melanoma, and insufficient data quality in the FAERS cases,
           DPV-II is unable to draw any causal inference from their analysis.


           6.     Oncology Consultation

           The Division of Oncology Products (DOP) was asked to conduct a consultation and to provide
           an oncologic opinion for the information relating to melanoma AEs and Viagra and the other
           PDE5i. In their completed consult November 28, 2016, the DOP conclusion was as follows:

           "Despite a potential plausible biological mechanism, there is no data to support a causal
           role for sildenafilfor increased risk of melanoma. The clinical relevance of the studies is not
           clear. All the approved PDE5Is were not carcinogenic in animal studies"

           The Oncology consultation further stated that in the placebo-controlled and active-controlled
           clinical studies of PDE5Is, based on the information provided by the Sponsors, no obvious
           imbalance in melanoma and basal cell carcinoma was noted. Although all the patients were
           Caucasians of older age and male gender, there was insufficient information on other risk factors
           for melanoma. The median age was 69 years (range: 45-82), which is higher than the reported
           median age at time of diagnosis of melanoma which is 59 years in the general population. There
           was a wide variance in the dose and duration of the drugs. The small number of cases did not
           provide any clinically meaningful differences as the calculation and interpretation of incidence
           rates and relative risk were limited. However, the occurrence of melanoma is low, which could
           leave a genuine risk undetected.

           The Oncology consultation also stated that post marketing reports contained insufficient
           information for a meaningful clinical assessment to determine the association of melanoma with

                                                           46


Reference ID: 4123395

                                                                                                             FDA00000102
                 0123456789 9 879444 34 974443 47 7444134 44
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 47 of 49



           PDE51 use, particularly with reference to risk factors for melanoma, medical history,
           concomitant medications, dose and schedule of treatment, duration of treatment, preponderance
           of specific anatomic sites, and the presence of mutations in melanoma. There are ongoing
           lawsuits that would facilitate reporting bias.

           In conclusion, based upon the information provided and the currently available data sources,
           the Oncology consultation concluded that there is no definitive signal from the clinical
           oncology perspective that suggests a causal relationship between administration of PDE5Is and
           melanoma.

           7. Pharmacology Toxicole                     Review

           The Pharmacology/Toxicology memorandum was completed March 29, 2017. The
           Pharmacology/Toxicology review team concluded:

           "There is no definitive evidence indicating that PDE5i could promote melanoma development in
           human melanoma cells. It is unknown if these drugs would directly bind to melanin or enter a
           melanocyte or modulate melanogenesis during melanin synthesis in human melanoma cells. In
           the reviewer's view, the effect of PDE5i on melanin (eumelanin and pheomelanin) content and
           cell viability in human melanocytes and melanin-containing tissues should at least be assessed at
           clinically relevant concentrations. Binding to melanocortin-1 receptor, the major regulator of
           melanogenesis would provide a potential role for PDE5i in melanin synthesis. Additional studies
           assessing the effect of PDE5i on melanoma proliferation in human primary and metastatic
           melanoma cells and/or in vivo melanoma model (e.g., patient-derived xenograft) with wild type
           comparing the BRAF mutation may provide further insights into the drug's role, if any, in
           melanoma development."

           In an April 5, 2017, Pharmacology/Toxicology Memorandum, for clarification, it is stated

          ". . .the Nonclinical Team does not recommend new nonclinical studies and pharmacovigilance is
          the most appropriate method to monitor potential melanoma development in PDE 5 inhibitor
          users." The recommended ". . .above studies would provide further insights into the PDE5
          inhibitor role, if any, in melanoma development; but may not provide a causal link as there are
          currently too many variables to define the role of PDE5 inhibitors in melanoma formation."


          8.      Reviewer's Overall Conclusion
           The data from the original FAERS cases do not show:
              • The incidence of melanoma continuing long after the drug was discontinued
              •    A clinical indication that sildenafil or any PDE5i is a growth promoter.
              •    Adequate documentation of cumulative patient exposure experienced at the time of
                   melanoma occurrence.
              • Person time exposure (available in only 28 patients) to melanoma occurrence.
              • Characterization of actual patient PDE5i use.



                                                          47


Reference ID: 4123395

                                                                                                           FDA00000103
                     0123456789 9 879444 34 974443 47 7444134!44
                    Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 48 of 49




                •     Adequate documentation of melanoma occurrence in sufficient numbers after 10-15
                      years of use.

           At the current time the data are insufficient to draw a conclusion that there is a causal association
           between Viagra or any PDE5i and the occurrence of melanoma.

           9.        Recommended Regulatory Action
           The recommended regulatory action at this time is continued pharmacovigilance.




                                                            48


Reference ID: 4123395

                                                                                                             FDA00000104
                 0123456789 9 879444 34 974443 47 744413444
                Case 3:16-md-02691-RS Document 1004-1 Filed 11/05/19 Page 49 of 49



     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.

     /s/


     A R WIEDERHORN
     07/12/2017

     MARK S HIRSCH
     07/12/2017
     I concur.




Reference ID: 4123395

                                                                                       FDA00000105
